8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 1 of 70 - Page ID # 5277



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

RICHARD K. COOK,

                     Petitioner,                              8:18CV332

       vs.
                                                          MEMORANDUM
BRAD HANSEN, Warden - TSCI;                                AND ORDER
SCOTT FRAKES, Director - Nebraska;
and DEPARTMENT OF
CORRECTIONAL SERVICES,

                     Respondents.


      This matter is before the court on Petitioner Richard K. Cook’s (“Petitioner”
or “Cook”) Petition for Writ of Habeas Corpus. (Filing No. 1.) For the reasons that
follow, Petitioner’s habeas petition is denied and dismissed with prejudice.

                                     I. CLAIMS

       Summarized and condensed,1 and as set forth in the court’s prior progression
order (filing no. 10), Petitioner asserted the following claims2 that were potentially
cognizable in this court:

      Claim One:           Petitioner was denied effective assistance of counsel
                           because trial counsel (1) failed to investigate DNA
                           evidence by not hiring a DNA expert and failing to file a


      1
          Petitioner did not object to the court’s summary and condensation.
      2
        For reference of the parties, the court cited to the pages of Petitioner’s habeas
petition from which it construed each of Petitioner’s claims.
                                            1
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 2 of 70 - Page ID # 5278



                       “Motion to Produce all Physical Evidence and DNA
                       Material for Independent Testing” (filing no. 1 at CM/ECF
                       pp. 25-27); (2) failed to motion the court for a continuance
                       in order to further investigate Mike Hornbacher
                       (“Hornbacher”) after mixed DNA results were obtained
                       from Hornbacher’s DNA testing (id. at CM/ECF p. 25);
                       (3) failed to object to the “lack of probable cause”
                       testimony from Nebraska State Patrol (“NSP”) Inv.
                       Charlie O’Callahan (id. at CM/ECF pp. 25, 36); (4) failed
                       to investigate and pursue evidence against Hornbacher
                       prior to trial (id. at CM/ECF pp. 31, 36-37); (5) failed to
                       move for a mistrial based on law enforcement’s improper
                       seizure and transportation of Petitioner from Iowa to
                       Nebraska at time of his arrest (id. at CM/ECF p. 34); (6)
                       failed to investigate or inform the trial court and
                       prosecution that Douglas County Sheriff Captain Dan
                       McGovern had discussed evidence from Petitioner’s case
                       in a class he taught at Iowa Western Community College
                       (id. at CM/ECF p. 38); (7) failed to request a mistrial or
                       removal of Prosecutor Leigh Ann Retelsdorf
                       (“Retelsdorf”) due to Retelsdorf’s conflict of interest (id.
                       at CM/ECF pp. 41-42); (8) failed to object and/or move
                       for a mistrial as to the prosecution’s use of Petitioner’s
                       invocation of his rights to remain silent and to counsel
                       after his arrest and to testify on his own behalf in violation
                       of the Fifth, Sixth, and Fourteenth Amendments (id. at
                       CM/ECF p. 43); (9) failed to object and/or move for a
                       mistrial as to Retelsdorf’s misconduct in misrepresenting
                       the DNA evidence and calling Petitioner a “rapist” and
                       “manipulator” (id. at CM/ECF pp. 44, 67); (10) failed to
                       prepare adequately for the Rape Shield Law hearing (id. at
                       CM/ECF pp. 45, 68); (11) utilized and failed to object or
                       move for mistrial as to untried, uncharged “prior bad acts”
                       evidence (id. at CM/ECF pp. 47-49); (12) failed to
                       effectively utilize investigative tools at counsel’s disposal,
                       such as a private investigator, and obtain missing evidence
                       critical to the defense (id. at CM/ECF p. 52); (13) failed to
                       object or move for a mistrial as to the following instances
                       of prosecutorial misconduct: Retelsdorf vouching for
                                         2
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 3 of 70 - Page ID # 5279



                       witness Hornbacher’s credibility through a leading
                       question, Retelsdorf eliciting testimony from Jeanette
                       Cook that was contrary to the evidence, and the
                       prosecution misstating Petitioner’s testimony, the ballistic
                       evidence, evidence regarding injuries to Hornbacher, and
                       improperly instructing the jury on the law during closing
                       arguments (id. at CM/ECF pp. 56-57, 74); (14) failed to
                       make an offer of proof regarding Petitioner’s excluded
                       testimony about conversations he had with Hornbacher
                       (id. at CM/ECF p. 60); (15) had Petitioner remove his suit
                       jacket, show the shock belt restraint system to the jury, and
                       explain how it worked when Petitioner took the stand to
                       testify in his own defense (id. at CM/ECF p. 64); (16)
                       withdrew from Petitioner’s case after trial on the outright
                       lie that counsel “was retiring from the practice of law” (id.
                       at CM/ECF p. 66); (17) failed to show the jury an exhibit
                       called “23 Reasons for Reasonable Doubt” that counsel
                       had agreed with Petitioner to show during closing
                       arguments (id. at CM/ECF p. 66); (18) failed to call
                       multiple defense witnesses or the customer service
                       representative that Hornbacher had lied to about his phone
                       being stolen (id. at CM/ECF p. 66); (19) operated under
                       conflicts of interest due to his prior representation of
                       Janelle Elster, Petitioner’s former girlfriend, and his
                       connections to Douglas County Sheriff’s Office Crime
                       Scene Investigator Commander David Koefed (“Koefed”)
                       and the Douglas County Sheriff’s Office (id. at CM/ECF
                       pp. 25, 66); (20) refused Petitioner’s request to play a
                       videotape of Hornbacher giving a videotaped statement to
                       NSP investigators (id. at CM/ECF p. 67); (21) stood silent
                       and failed to object during the death penalty hearing when
                       prosecutors did not stand silent (id. at CM/ECF p. 67); and
                       (22) failed to request proper jury instructions (id. at
                       CM/ECF pp. 71-74).

     Claim Two:        Petitioner was denied effective assistance of counsel
                       because appellate counsel failed to raise on direct appeal
                       (1) Kofoed planted evidence used at Petitioner’s trial and
                       Petitioner’s concerns that Kofoed lied on the stand (id. at
                                      3
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 4 of 70 - Page ID # 5280



                       CM/ECF p. 25); (2) law enforcement’s improper seizure
                       and transportation of Petitioner from Iowa to Nebraska at
                       time of his arrest (id. at CM/ECF p. 34); (3) Douglas
                       County Sheriff Captain Dan McGovern’s misconduct in
                       discussing evidence from Petitioner’s case in a class he
                       taught at Iowa Western Community College (id. at
                       CM/ECF p. 38); (4) trial counsel’s failure to seek a mistrial
                       or removal of Retelsdorf due to her conflict of interest (id.
                       at CM/ECF pp. 41-42); (5) prosecution’s use of
                       Petitioner’s invocation of his rights to remain silent and to
                       counsel after his arrest and to testify on his own behalf in
                       violation of the Fifth, Sixth, and Fourteenth Amendments
                       (id. at CM/ECF p. 43); (6) Retelsdorf’s misconduct in
                       misrepresenting the DNA evidence and calling Petitioner
                       a “rapist” and “manipulator” (id. at CM/ECF p. 44); (7) all
                       instances of improper use of untried, uncharged “prior bad
                       acts” evidence (id. at CM/ECF pp. 47-49); (8)
                       prosecution’s and law enforcement’s failure to turn over
                       all evidence in the case to the defense in violation of Brady
                       v. Maryland (id. at CM/ECF p. 52); (9) prosecution and
                       trial judge knowingly permitted and encouraged
                       Hornbacher to commit perjury during his trial testimony
                       in violation of Petitioner’s rights under the Fifth, Sixth,
                       and Fourteenth Amendments (id. at CM/ECF p. 54); (10)
                       trial counsel’s failure to object or move for a mistrial as to
                       the following instances of prosecutorial misconduct:
                       Retelsdorf vouching for witness Hornbacher’s credibility
                       through a leading question, Retelsdorf eliciting testimony
                       from Jeanette Cook that was contrary to the evidence, and
                       the prosecution misstating Petitioner’s testimony, the
                       ballistic evidence, evidence regarding injuries to
                       Hornbacher, and improperly instructing the jury on the law
                       during closing arguments (id. at CM/ECF pp. 56-57); (11)
                       ineffectiveness of trial counsel in having Petitioner reveal
                       and explain to the jury the shock belt restraint system
                       Petitioner wore during trial (id. at CM/ECF p. 64); and
                       (12) trial counsel’s failure to request and trial court’s
                       failure to give proper jury instructions (id. at CM/ECF p.
                       71).
                                        4
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 5 of 70 - Page ID # 5281



      Claim Three:        Petitioner was denied the constitutional right to a fair trial,
                          due process, and effective assistance of counsel because
                          (1) the prosecution and trial counsel spoke to the media
                          about the DNA evidence in Petitioner’s case; (2) trial
                          counsel failed to correct the prosecution’s inaccurate
                          statements to the media about the DNA evidence; and (3)
                          appellate counsel failed to raise on direct appeal the
                          ineffectiveness of trial counsel and prosecutorial
                          misconduct based on their statements to the media. (Id. at
                          CM/ECF pp. 50-51.)

      Claim Four:         Petitioner was denied his right to due process because (1)
                          Kofoed and other law enforcement engaged in improper
                          collection, handling, storage, and fabrication of evidence
                          used at Petitioner’s trial3 (id. at CM/ECF pp. 25-27); (2)
                          law enforcement and prosecution committed misconduct
                          by failing to adequately investigate Hornbacher and seek
                          a search warrant as to Hornbacher (id. at CM/ECF p. 36);
                          and (3) law enforcement violated Petitioner’s right to
                          remain silent and to consult with an attorney contrary to
                          Doyle v. Ohio, 426 U.S. 610 (1976) (id. at CM/ECF p. 43).

      Claim Five:         Petitioner was denied his rights against unreasonable
                          search and seizure and to due process because law
                          enforcement failed to obtain valid Iowa search or arrest
                          warrants before arresting Petitioner in Iowa and
                          transporting Petitioner and his vehicle to Omaha,



      3
        In the preliminary review order, the court clarified that, “[t]o the extent
Petitioner frames this claim as a challenge to the Nebraska Supreme Court’s decision
affirming the state district court’s denial of an evidentiary hearing and dismissing
Petitioner’s motion for postconviction relief as to the allegations involving Kofoed
planting evidence, such a claim is not cognizable in a federal habeas action as it is
based on errors in the state postconviction proceedings.” (Filing No. 10 at CM/ECF
p. 6 n.2 (citing Jenkins v. Houston, 4:05CV3099, 2006 WL 126632 (D. Neb. Jan.
17, 2006) (errors during state postconviction review are not cognizable in a federal
habeas corpus action).)
                                          5
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 6 of 70 - Page ID # 5282



                       Nebraska without proper extradition or waiver of the
                       same. (Id. at CM/ECF p. 34.)

     Claim Six:        Petitioner was denied his constitutional rights to a fair trial
                       and due process because: (1) Retelsdorf committed
                       prosecutorial misconduct because she had a conflict of
                       interest that she failed to disclose to the trial court and she
                       failed to remove herself from the prosecution once the
                       conflict was revealed (id. at CM/ECF pp. 41-42); (2) the
                       trial court abused its discretion when it failed to remove
                       Retelsdorf for her conflict of interest and failed to hold a
                       hearing to determine the impact of the conflict on the
                       proceedings (id. at CM/ECF p. 42); (3) Retelsdorf
                       committed prosecutorial misconduct in misrepresenting
                       the DNA evidence and calling Petitioner a “rapist” and
                       “manipulator” and the trial court failed to give a limiting
                       instruction to counter Retelsdorf’s unprofessional
                       behavior (id. at CM/ECF p. 44); (4) the prosecution
                       committed misconduct by using evidence at trial of
                       untried, uncharged “prior bad acts” alleged to have been
                       committed by Petitioner (id. at CM/ECF p. 47); (5) the
                       prosecution failed to turn over all evidence in the case to
                       the defense in violation of Brady v. Maryland (id. at
                       CM/ECF p. 52); (6) the prosecution and trial judge
                       knowingly permitted and encouraged Hornbacher to
                       commit perjury during his trial testimony (id. at CM/ECF
                       p. 54); and (7) the prosecution committed misconduct
                       because Retelsdorf vouched for witness Hornbacher’s
                       credibility through a leading question, Retelsdorf elicited
                       testimony from Jeanette Cook that was contrary to the
                       evidence, and the prosecution misstated Petitioner’s
                       testimony, the ballistic evidence, evidence regarding
                       injuries to Hornbacher, and improperly instructed the jury
                       on the law during closing arguments (id. at CM/ECF pp.
                       56-57).

     Claim Seven:      Petitioner was denied effective assistance of counsel
                       because trial and appellate counsel did not object, move

                                       6
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 7 of 70 - Page ID # 5283



                          for a mistrial, nor appeal the trial court’s abuse of its
                          judicial discretion by: (1) acting improperly and as a third
                          prosecutor on multiple occasions (id. at CM/ECF pp. 75-
                          76); (2) refusing to allow Petitioner’s testimony about his
                          conversation with Hornbacher (id. at pp. 60, 75); (3)
                          failing to hold hearings on the conflict of interest involving
                          Petitioner’s trial counsel (id. at CM/ECF p. 75); (4)
                          “crafting the testimony of a prosecution witness—a
                          Douglas County Sheriff whom had discovered the truck
                          driven by the victim” (id.); (5) overruling defense
                          counsel’s request for a continuance for production of
                          Hornbacher’s clothing and shoes, to have forensics
                          examinations completed on the items, and to have the
                          items brought into evidence (id. at CM/ECF pp. 31, 75);
                          (6) allowing the jury to hear “prior bad act” evidence (id.
                          at CM/ECF pp. 75-76); (7) failing to hold the Rape Shield
                          Law hearing in camera and refusing defense counsel’s
                          request for a continuance (id. at CM/ECF pp. 44-45, 76);
                          (8) failing to grant a directed verdict on the issue of sexual
                          assault (id. at CM/ECF pp. 75-76); (9) suppressing the
                          testimony of Deputy Sellers and multiple pieces of
                          evidence due to its misinterpretation of the Rape Shield
                          Law (id. at CM/ECF pp. 45-46, 76); (10) failing to
                          properly instruct the jury (id. at CM/ECF pp. 71, 75); (11)
                          partially excluding a letter from Jeanette Cook to
                          Petitioner (id. at CM/ECF p. 75); and (12) refusing to
                          allow up to five defense witnesses to give relevant
                          testimony to the jury that directly contradicted
                          Hornbacher’s testimony (id. at CM/ECF pp. 75-76).

      Claim Eight alleges several instances of ineffective assistance of
postconviction counsel. (Filing No. 1 at CM/ECF pp. 25, 68.) In its preliminary
review order, the court dismissed this claim because it is not cognizable in a federal
habeas corpus action. (Filing No. 10 at CM/ECF p. 9 (citing Jenkins v. Houston, No.
4:05CV3099, 2006 WL 126632, at *1 (D. Neb. Jan. 17, 2006) (noting that “claims
based on ineffective assistance of counsel and other constitutional deprivations
during state postconviction proceedings are not cognizable in a federal habeas
                                          7
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 8 of 70 - Page ID # 5284



corpus action”).) Although Claim Eight was dismissed, the court advised
Respondents to “be mindful of and, if necessary, respond to Petitioner’s allegations
in his habeas petition that the ineffectiveness of his postconviction counsel excuses
any exhaustion requirements or procedural defaults.” (Filing No. 10 at CM/ECF p.
9.)

                                II. BACKGROUND

A. Convictions and Sentences

       The court states the facts as they were recited by the Nebraska Supreme Court
on direct appeal in State v. Cook, 667 N.W.2d 201 (Neb. 2003) (filing no. 15-1), and
on interlocutory appeal from the postconviction court in State v. Cook, 860 N.W.2d
408 (Neb. 2015) (filing no. 15-2). See Bucklew v. Luebbers, 436 F.3d 1010, 1013
(8th Cir. 2006) (utilizing state court’s recitation of facts on review of federal habeas
petition).

                     1. Discovery and Investigation of Crime

       On the morning of April 29, 2000, two men found the body of a young woman,
later identified as Amy Stahlecker, on the bank of the Elkhorn River near the
intersection of West Maple Road and Highway 275 in Douglas County, Nebraska.
Stahlecker’s body had multiple gunshot wounds, including a shot to the back of the
head that exited through the face and two shots to the face that exited through the
back of the head. The men notified law enforcement officers of their discovery, and
the Nebraska State Patrol began an investigation of the crime.

      The body was found at a point along the river where the river was spanned by
a bridge that was part of West Maple Road. At and near the bridge, West Maple
Road was a four-lane concrete road with two eastbound and two westbound lanes
separated by a concrete median. Investigators found a large blood smear and a trail

                                           8
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 9 of 70 - Page ID # 5285



of blood drops on the bridge, the median, and the eastbound lanes of West Maple
Road. The trail of blood drops led from the median to the north side of the bridge
directly above where the body was found. Blood from the stain was later tested, and
the DNA was consistent with that of Stahlecker. On the median, investigators found
bullet and scalp fragments and a bracelet that had been worn by Stahlecker.

       A white Ford Explorer with a blown tire was found along Highway 275 near
an intersection with West Maple Road and near the location where Stahlecker’s body
was found. It was later discovered that the Explorer was owned by Stahlecker’s
friend, Angella Dowling. On Friday evening, April 28, 2000, Stahlecker left her
mother’s home in Fremont, Nebraska, and went to her cousin’s home in Arlington,
Nebraska. Stahlecker and her cousin then joined Dowling, and the three drove in the
Explorer to Omaha for dinner. After dinner, they met other friends at a bar in Omaha
and stayed there until about 1 a.m. on April 29. Stahlecker’s cousin and Dowling
decided to stay in Omaha with their respective boyfriends, and it was determined
that Stahlecker would drive the Explorer to Fremont for the night and then return to
Omaha the next morning to pick up the other two women. Although Stahlecker’s
subsequent route is unknown, she was apparently heading west on Highway 275
toward Fremont when the Explorer blew a tire near the spot where the Explorer was
found that same morning.

      An autopsy on Stahlecker’s body revealed various abrasions and contusions
in addition to the gunshot wounds to the head and face. Bruises were found on both
forearms and on some fingers of the left hand. Contusions and abrasions were found
on both legs, and there was a gunshot wound to the hip. The forensic pathologist
who testified at trial opined that bruises on the right knuckles could have been
“defensive” injuries sustained while Stahlecker was still alive. The pathologist also
opined that the gunshot wound to the back of the head which exited through the face
was the fatal wound and was a “distant shot” that was not fired at close range. The
two shots to the face were fired at an “intermediate” range within 2 feet of the face.
In the pathologist’s opinion, the two shots to the face were not the fatal shots and
                                          9
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 10 of 70 - Page ID # 5286



were the result of very rapid gun discharge or were fired at a time when Stahlecker
was unconscious. The autopsy revealed that Stahlecker had a blood alcohol content
of .156 when she died. The autopsy also revealed semen in the vaginal area,
indicating intercourse shortly before death; however, the autopsy showed no
evidence of vaginal or anal tears or bruising.

      Investigators had no suspect in the killing until May 2, 2000, when a
Washington County deputy sheriff was contacted by Michael Hornbacher through a
mutual friend. The deputy was acquainted with Hornbacher as well as Cook, a friend
of Hornbacher and the defendant in this case. Hornbacher told the deputy that Cook
had confessed to killing Stahlecker. The deputy interviewed Hornbacher at his office
in Omaha, and Hornbacher later went to the Nebraska State Patrol offices where he
gave investigators oral and written statements. Based on the information provided
by Hornbacher, investigators went to the Norwest Financial branch office in Council
Bluffs, Iowa, where Cook worked. The investigators did not formally arrest Cook
but told him he needed to come with them to the State Patrol offices in Omaha to be
interviewed regarding the Stahlecker investigation. Investigators transported Cook
to Omaha and did not allow him to drive his own vehicle, a Ford F-150 pickup truck.

      Officers took Cook’s truck to the State Patrol offices while Cook was being
interviewed. They later returned the truck to Council Bluffs, obtained a search
warrant, and brought the truck back to Nebraska State Patrol headquarters in Omaha,
where the truck was searched. The search revealed blood traces on the interior of the
driver’s side door and floormat. Later DNA tests showed that the blood traces were
consistent with Stahlecker’s blood. Clothing fibers found on the passenger-side seat
were consistent with the fabric of underwear worn by Stahlecker. Investigators also
determined that a bloody shoeprint found on the exterior door panel of Cook’s truck
matched the shoeprints found at the scene of the crime.

     During the interview, investigators photographed Cook’s face and body.
Cook’s hands and forearms showed substantial scrapes and cuts. Cook’s supervisor
                                         10
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 11 of 70 - Page ID # 5287



at Norwest Financial later testified that she had noticed the injuries to Cook’s arms
and hands on Monday, May 1, 2000, and that he had told her he was injured after
falling off his bicycle over the weekend.

       David Kofoed, the chief crime scene investigator for Douglas County at the
time, assisted with the collection of evidence in this case. In 2009, it was discovered
that Kofoed had fabricated and planted evidence in at least two different murder
investigations. In both cases, it was determined that Kofoed planted evidence to
corroborate confessions made to police.4

      In this case, Kofoed specifically assisted the Nebraska State Patrol by taking
castings of the shoeprints found at the scene of Stahlecker’s death. In addition,
Kofoed, along with three other Douglas County crime scene investigators, initially
processed the evidence from Cook’s truck; Kofoed and another investigator were
responsible for physically collecting evidence from the truck, while the other
investigators were responsible for note-taking and documenting and photographing
the evidence.

                            2. Cook’s Arrest and Trial

      Cook was arrested, and on June 12, 2000, the State filed an information
charging Cook with first degree murder and use of a weapon to commit a felony.
Cook pled not guilty, and a jury trial was conducted April 16 through 26, 2001.

      At trial, both Hornbacher and Cook testified regarding the events of April 28
and 29, 2000. Their stories were substantially similar regarding the events of the



      4
      State v. Kofoed, 817 N.W.2d 225 (Neb. 2012). See State v. Edwards, 821
N.W.2d 680 (Neb. 2012).


                                          11
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 12 of 70 - Page ID # 5288



evening of April 28, but their stories differed markedly regarding the events which
occurred after midnight on April 29. Cook got home from work on Friday, April 28,
at about 6:15 p.m. and soon thereafter told his wife, Jeanette Cook (Jeanette), that
he was going out. Cook and Hornbacher met to work out together at a gym. The two
had been friends for several years. They both worked for Norwest Financial and
frequently worked out together. After working out, they stopped at a sandwich shop
and then went to the apartment shared by Hornbacher and his girl friend, Michelle
Childs. Childs had already left the apartment to go to McCormack’s sports bar to
play volleyball. Cook and Hornbacher went to McCormack’s to watch Childs’
volleyball game. They drove in Cook’s truck and arrived at McCormack’s at about
8:30 p.m.

       Cook and Hornbacher stayed at McCormack’s after the volleyball game,
socializing with various people. Both drank several beers and some shots. After
some time, Childs and Hornbacher got into an argument because she was upset that
he was getting drunk and that he did not want to leave when she was ready to go.
Childs decided to leave and asked whether Cook could give Hornbacher a ride and
whether Hornbacher could stay at Cook’s apartment that night. Cook agreed and
called his wife, Jeanette, at around 11:40 p.m. to let her know Hornbacher would be
staying with them. Jeanette, who was angry with Cook for staying out late, did not
answer the telephone and allowed the answering machine to take his message.

      Hornbacher and Cook stayed at McCormack’s for approximately another
hour. Hornbacher’s and Cook’s stories diverge at the point when they left
McCormack’s. At trial, Hornbacher testified for the State and Cook testified in his
own defense. Their differing versions of events are recounted below.




                                        12
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 13 of 70 - Page ID # 5289



                            3. Hornbacher’s Version

      Hornbacher testified that he and Cook left McCormack’s separately.
Hornbacher saw Cook leave in Cook’s truck, and Hornbacher got a ride from two
women he did not know and a man he had met that night. They drove Hornbacher
to his and Childs’ apartment, where he let himself in and passed out in bed.
Hornbacher woke up around 11 or 11:30 a.m. on Saturday, April 29, 2000.
Hornbacher argued with Childs and decided to leave the apartment. Hornbacher
could not find his keys, cellular telephone, and checkbook and realized he might
have left them in Cook’s truck the night before. Hornbacher called Cook to arrange
to pick up the items he had left in Cook’s truck. Cook did not want Hornbacher to
come to Cook’s apartment, so they arranged for Cook to pick up Hornbacher in front
of Hornbacher’s apartment. After getting off the telephone, Hornbacher told Childs
he thought Cook was “acting pretty weird.”

      Cook picked up Hornbacher some time later. As they drove in the truck,
Hornbacher could tell Cook was upset, and Cook indicated that he was concerned
about something that would affect his family. Cook drove to Walnut Grove Park,
where he parked the truck, and Cook and Hornbacher talked for what Hornbacher
described as “an eternity.” Hornbacher testified that Cook told him that after he left
McCormack’s, he had driven out west on Highway 275, where he encountered a
young woman with a flat tire. Hornbacher noticed abrasions on Cook’s arms but
Cook would not tell Hornbacher how he got them. Hornbacher’s cellular telephone
rang, and he located it beneath the seat. Cook told Hornbacher that the telephone
must have fallen beneath the seat when he and the woman with the flat tire had sexual
intercourse in the front seat of the truck. Cook showed Hornbacher a scrap of paper
tucked into the sun visor and told Hornbacher the woman had given him her name
and telephone number. Cook then told Hornbacher that after the intercourse, the
woman had “weirded out,” and Cook thought she might try to claim that he had
raped her. Cook ordered the woman to get out of the truck, and then he “lost it” and


                                         13
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 14 of 70 - Page ID # 5290



grabbed his 9-mm handgun from the truck’s console and “unloaded” it on the
woman. Cook told Hornbacher he then dumped the woman’s body in a ravine.

       Cook drove Hornbacher back to Hornbacher’s apartment and regained his
composure on the way. Cook told Hornbacher he had cleaned his truck twice that
morning in order to get rid of any evidence linking him to the woman’s death. Cook
left, and Hornbacher went into his apartment where Childs was still in bed.
Hornbacher recounted to her his conversation with Cook. Hornbacher stayed at his
own apartment the rest of the day.

      Hornbacher and Childs heard media reports about Stahlecker’s death on
Sunday, April 30, 2000. Hornbacher testified that he wanted to urge Cook to confess
to authorities, but Childs objected. Hornbacher did nothing until the evening of
Monday, May 1, when he contacted the aforementioned mutual friend to get him
into contact with the Washington County sheriff’s deputy. Hornbacher spoke to the
deputy on Tuesday, May 2, and told him about Cook’s confession.

                                4. Cook’s Version

      Cook testified in his own defense. He testified that while they were at the bar,
he drank two shots provided by Hornbacher. One was a shot of “GHB,” a substance
sometimes called the “date rape drug,” which acts as a sedative, diminishing
inhibitions and blotting out memory. Cook was drunk at the time Hornbacher gave
him the GHB and did not take it intentionally. When he and Hornbacher left
McCormack’s, Cook saw Hornbacher get into a car with some other people. Cook
decided to follow them in his truck because he had told Childs that Hornbacher could
stay at Cook’s apartment. The other people took Hornbacher to Hornbacher’s
apartment. Cook saw Hornbacher at his apartment door, fumbling for his keys. Cook
pulled up and told Hornbacher he had left his keys in Cook’s truck. Hornbacher got
into Cook’s truck, and the two decided to go to a bar in Fremont that featured female
strippers. Cook thought the bar might still be open.
                                         14
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 15 of 70 - Page ID # 5291



       While driving toward Fremont on Highway 275, Cook encountered
Stahlecker and the disabled Ford Explorer. Cook decided to stop to help her, despite
Hornbacher’s protests. Cook tried to change the tire but decided he could not because
the rim was bent. He could not call for help because his cellular telephone did not
work, and he could not find Hornbacher’s cellular telephone, which had fallen
beneath the seat. Cook decided they should look for an open service station to get
help. Stahlecker got into the front seat with Cook, and Hornbacher got into the back
seat, where he passed out or fell asleep. Cook drove toward Omaha on West Maple
Road.

       They found no open service station, and Stahlecker suggested they return to
the Explorer. Neither Cook nor Stahlecker was certain where the Explorer was, and
they had trouble finding it. Cook suggested that they just “chill out,” since they were
both drunk, and he pulled into an off-road area on West Maple Road. He and
Stahlecker laughed, talked, and listened to the radio while Hornbacher was passed
out or sleeping in the back seat. Cook offered to give Stahlecker a back rub, and she
agreed. Cook testified that they were soon engaged in sexual foreplay and began
undressing. They then engaged in what Cook described as consensual sexual
intercourse in the front passenger seat.

       As they were dressing, Cook told Stahlecker he would like to see her again
and he gave her one of his business cards so she could give him her telephone
number. She wrote “Amie” and a Fremont telephone number on the card and gave
it back to him. At that time, Hornbacher spoke up from the back seat. Neither Cook
nor Stahlecker had realized he was awake. Hornbacher forcefully demanded that
Stahlecker perform oral sex on him. She refused, and Hornbacher began to argue
with her. The argument escalated despite Cook’s attempts to calm Hornbacher, and
Hornbacher reached over the seat to grab Stahlecker’s shoulder. She pulled away,
opened the passenger-side door, and walked up to West Maple Road.



                                          15
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 16 of 70 - Page ID # 5292



       Cook got out of the truck, intending to either give Stahlecker her keys or offer
her a ride home. He then heard two gunshots and turned to see Hornbacher leaning
out of the driver’s side window with Cook’s gun in his hand, shooting at Stahlecker.
Cook began to run toward Stahlecker. Because it was dark, he did not see the median
on West Maple Road, and he ran into the median and tripped, scraping his arms and
hands. Cook heard the truck accelerating behind him and saw Hornbacher drive the
truck up onto West Maple Road. When Hornbacher caught up to Stahlecker, he
parked the truck, jumped out of it with the gun, and followed her. Cook saw
Hornbacher shoot Stahlecker in the back of the head from a distance of about 10
feet. Stahlecker collapsed. Hornbacher approached her, and when he was within 5
feet, Hornbacher shot her twice in the face.

       Cook ran to Stahlecker and checked for a pulse. Finding no pulse, he realized
she was dead. Cook asked Hornbacher why he had killed her. Hornbacher did not
reply but instead told him to “get her off the road.” Because Hornbacher still had the
gun and Cook feared for his own safety, he did as Hornbacher directed. Together
they dragged Stahlecker’s body across the road and shoved it off the bridge. Cook
saw Hornbacher pick up Stahlecker’s keys, which Cook had dropped. Cook and
Hornbacher got into the truck to return to Omaha. They were driving east on Dodge
Street back into Omaha, and when they approached a bridge over the Elkhorn River,
Hornbacher told Cook to slow down. As they were driving over the bridge,
Hornbacher threw Stahlecker’s keys into the river. Cook speculated that Hornbacher
might also have thrown Cook’s gun into the river, because Cook did not know where
it was.

       The two continued into Omaha and argued about what to do next. Cook
testified that Hornbacher threatened that if he said anything about Stahlecker’s death,
Cook “would go down, too.” Cook dropped Hornbacher off at Hornbacher’s
apartment at about 3:30 a.m. and told him they should talk after they sobered up.
Hornbacher took the gun’s ammunition and clip with him. On his way home, Cook
stopped at a carwash where he washed blood off the seats and vacuumed the interior
                                          16
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 17 of 70 - Page ID # 5293



of the truck. He arrived home about 4:30 a.m. He undressed and washed the scrapes
on his hands and arms and applied antibiotic ointment before going to bed. Cook’s
wife, Jeanette, was awake, and he showed her his injuries. He told her he had been
in a fight but that if anyone asked her, she should say he was injured falling off his
bicycle.

        Cook slept until about 7 a.m., when he awoke and began routine Saturday
morning chores. He washed a load of laundry, including the clothes he had worn the
night before. Cook drove to Standing Bear Lake, where he rode his bicycle on the
trails. Before long, he fell off the bicycle and landed on his arms and hands. Cook
returned home around 10 a.m. Jeanette was sleeping but their daughter was awake,
and he gave her breakfast. Jeanette awoke around 12:30 p.m. and was angry with
Cook for going out the night before. She left to go study. After Jeanette left,
Hornbacher called Cook. The two decided to meet at Hornbacher’s apartment, and
Cook picked him up at about 1:30 p.m. At trial, Cook attempted to give testimony
regarding his version of their conversation in the truck. However, the court sustained
the State’s hearsay objections, and Cook made no offer of proof of the testimony he
would have given regarding the conversation.

                        5. Other Witnesses and Evidence

       Various other witnesses testified for the State, and Cook offered other
testimony and evidence in his defense. Additional evidence and testimony which
relates to Cook’s assignments of error on appeal will be related here.

       Immediately after Hornbacher testified at trial, the State called Childs as a
witness. She testified similarly to Hornbacher and Cook regarding the events of
April 28, 2000. In addition, she testified that Hornbacher got home at around 12:50
a.m. and did not go out again. Childs also testified that after Hornbacher met with
Cook the following day, he came home and told her that Cook had told Hornbacher
that the night before, Cook had had consensual sex with a woman and thereafter shot
                                         17
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 18 of 70 - Page ID # 5294



her. In most respects, Childs’ version of Cook’s statements was similar to
Hornbacher’s testimony.

       The State also presented the testimony of Amy Hoffmeyer. Hoffmeyer
worked with Childs and played volleyball with her at McCormack’s on April 28,
2000. After volleyball, Hoffmeyer remained at McCormack’s, socializing with
various people including Hornbacher and Cook. Hoffmeyer testified that as she was
putting her keys into the ignition of her car after leaving the bar, Cook knocked on
the window. He told her he wanted her to come back into the bar to get to know him
better. She said no, but Cook persisted with his requests, at one point reaching into
the car to put his hand on her shoulder. She mentioned that she knew he was married
but that he said he did not care. Cook eventually gave up, and she drove home. On
cross-examination, Hoffmeyer testified that she had not felt threatened by Cook, she
just thought it odd that he wanted to get to know her better considering that he was
married.

        Before Cook testified in his defense, a hearing was held outside the presence
of the jury in which Cook’s attorney said he anticipated that the State would cross-
examine Cook about an incident with “a woman named Yvette” that occurred at
McCormack’s on the evening of April 28, 2000. In the hearing, it was stated that a
woman named “Yvette Carmen” had told friends that while she was on her way to
the bathroom, Cook had grabbed her, took her to the parking lot, started to kiss her,
and put his hand down her pants. Cook also apparently tried to get her into his truck.
Cook’s attorney wanted to get any such question prohibited as improper prior bad
acts evidence. The State argued the evidence was offered for the purpose of showing
Cook’s intent to get a woman into his truck to have sex. After much discussion, the
district court stated, “The sexual acts is [sic] 403. The other, getting into the truck,
I’ll just rule when the time comes.” See Neb. Rev. Stat. § 27-403 (Reissue 1995).

     During cross-examination, the State asked Cook to tell about the incident
where he followed Hoffmeyer outside to her car. After Cook told his side of the
                                          18
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 19 of 70 - Page ID # 5295



story, the State asked about a subsequent time that evening that Cook had gone out
to the parking lot. Cook said that he had gone outside to get some fresh air and that
“[s]omeone did come outside with me, but I did not ask them [sic] to come outside
with me.” Upon further questioning, Cook stated that he did not know the person’s
name but that the person was female. The State asked what Cook and the female did
in the parking lot, and Cook stated, “We—again, we talked, and we kissed and that
was it. We were out there for less than five minutes and came back in.” Throughout
this questioning, Cook’s attorney objected on the basis of relevance and the district
court overruled the objections. Finally, the State asked, “Did you ask her to get in
your truck with her [sic]?” Cook’s attorney then objected, and the court sustained
the objection. The State then moved on to a different line of questioning.

       Jeanette testified for the State regarding, inter alia, her interaction with Cook
on April 29, 2000, the day following the killing of Stahlecker. During cross-
examination, Cook’s attorney asked whether at about 12:30 p.m. of that day she had
gone to study but had instead written a letter to Cook. She said that she had. When
Cook’s attorney began to question Jeanette further about the letter, the State objected
on the basis of hearsay and relevance. During a side-bar conference, it was stated
that the letter was never given to Cook and that instead Jeanette had given it to the
defense attorney some time after Cook’s arrest. The court sustained the hearsay
objection but allowed Cook to make an offer of proof of the letter. In the letter,
Jeanette expressed that she was angry with Cook for having been out late with
Hornbacher the night before. She also expressed her ongoing dissatisfaction related
to Cook’s friendship with Hornbacher and recounted various incidents in which she
thought Hornbacher had a negative influence on Cook, including incidents in which
Cook covered for Hornbacher because he was cheating on his girl friend. Jeanette
expressed her desire that Cook not allow his friendship with Hornbacher to affect
his relationship with her.

      Charles O’Callaghan, an investigator for the Nebraska State Patrol, testified
for the State regarding the investigation of Stahlecker’s killing. During cross-
                                          19
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 20 of 70 - Page ID # 5296



examination, defense counsel asked whether O’Callaghan had executed a search
warrant on Hornbacher’s residence, and O’Callaghan replied that he had not. On
redirect, in reference to the testimony that investigators had not searched
Hornbacher’s residence, the prosecutor elicited testimony that in order to get a
search warrant, investigators must have probable cause that the person committed a
crime. The prosecutor asked O’Callaghan, “At any point in time in this investigation,
did you have probable cause that Mike Hornbacher committed any crime?”
O’Callaghan replied, “No.”

       Michael Auten, a state patrol forensic chemist, testified for the State. Defense
counsel elicited testimony from Auten that if ordered to do so, Auten could test the
clothes worn by Hornbacher on the night of the killing to test for comparison to
fibers found in Cook’s truck and on Stahlecker’s clothing. In a side-bar conference,
defense counsel moved for an order for production of Hornbacher’s clothing for fiber
analysis. The court denied the motion, and defense counsel did not pursue the issue
further.

     During Hornbacher’s testimony, on cross-examination, the following
exchange occurred between defense counsel and Hornbacher:

      [Defense counsel:] You had never known . . . Cook to be violent with a
      woman before, did you, sir?

      [Hornbacher:] Not until after this trial started.

      [Defense counsel:] And—

      [Hornbacher:] I take that back. I do.

      [Defense counsel:] Excuse me, sir. At the time that you gave this
      statement on May 10th, did you indicate that you had never seen him
      do that to a woman?

      [Hornbacher:] I’ve never seen him do it to a woman, no.
                                       20
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 21 of 70 - Page ID # 5297



Defense counsel then moved on to other questioning.

                       6. Motions, Verdict, and Sentencing

      The State charged Cook with first degree murder under alternative theories.
In the information, the State charged that Cook “did . . . purposely and with
deliberate and premeditated malice, or during the perpetration of, or attempt to
perpetrate a First Degree Sexual Assault, kill Amy Stahlecker.” Cook was also
charged with use of a weapon to commit a felony, but Cook was not separately
charged with first degree sexual assault.

      At the end of the State’s case, Cook’s attorney moved the court:

      for a dismissal of these charges against the defendant for the reason that
      the State has failed to meet it’s [sic] prima facie case against the
      defendant. And my guess is you’ll probably let it go to the jury on the
      issue of first degree murder, but I’m going to ask the Court to consider
      dismissing the action against the defendant on the first degree sexual
      assault. And then in the alternative, sir, I would ask the Judge—this
      Court to enter an acquittal of the defendant on those two charges, but
      particularly the sexual assault charge.

The district court overruled the motion. At the end of all the evidence, Cook renewed
his motion and the district court again overruled it.

      Cook’s attorney objected to the jury instruction on the count of first degree
murder, stating, “I’m going to object to this, the State being able to charge Mr. Cook
with both deliberate and premeditated malice or during the perpetration of a first
degree sexual assault.” The district court asked, “Do you think the State should be
required to elect?” When Cook’s attorney replied in the affirmative, the district court
overruled the objection. In instructing the jury on the charge of murder, the district
court gave a step instruction, in which it instructed the jury on four types of
homicide: first degree murder-felony murder, first degree murder-premeditated
                                          21
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 22 of 70 - Page ID # 5298



murder, second degree murder, and manslaughter. As part of the step instruction, the
district court instructed the jury to first consider whether Cook committed felony
murder and, if it found that he had not, then to consider whether he committed
premeditated murder.

      On April 26, 2001, the jury returned verdicts finding Cook guilty of first
degree murder and use of a firearm to commit a felony. The verdict form stated that
the jury found Cook guilty of “Murder in the First Degree” but did not specify
whether the jury found him guilty of “first degree murder-felony murder” or “first
degree murder-premeditated murder.” Cook, through defense counsel, filed a motion
for new trial. Cook, pro se, filed additional motions for new trial. The district court
overruled the motions for new trial.

       A presentence investigation report was prepared prior to sentencing. The
report included a probation officer’s report, in which the probation officer concluded
that Cook “has a very volatile temper, is a womanizer and could almost be
considered a sociopath” and that Cook is “a very dangerous individual.” The
probation officer then asked that the district court “consider life imprisonment with
an additional 50 years for the charge of Use of a Firearm to Commit a Felony.” The
report also contained various letters written in support of Cook.

      On July 20, 2001, the court sentenced Cook to life imprisonment on the first
degree murder conviction and to 49 1/2 to 50 years’ imprisonment on the weapons
conviction.

B. Direct Appeal

      Cook appealed his convictions and sentences to the Nebraska Supreme Court.
(Filing No. 15-1; Filing No. 15-4.) Cook was represented by different counsel on
appeal than at trial. (Filing No. 15-1; Filing No. 15-4.) Cook argued that the trial
court erred in (1) sustaining the State’s hearsay objection and disallowing Cook’s
                                          22
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 23 of 70 - Page ID # 5299



testimony regarding his version of his conversation with Hornbacher on the day
following Stahlecker’s killing, (2) overruling Cook’s motion for directed verdict on
the felony murder theory of the first degree murder charge, (3) allowing evidence of
prior bad acts involving Hoffmeyer and Carmen and failing to give a limiting
instruction with regard to such evidence, (4) sustaining the State’s hearsay objection
and disallowing evidence of the contents of the letter Jeanette wrote to Cook, (5)
failing to order that Cook be allowed to review the presentence investigation report
prior to sentencing, (6) imposing an excessive sentence, and (7) overruling his
motions for mistrial and for a new trial. (Filing No. 15-1 at CM/ECF p. 15; Filing
No. 15-7.)

       Cook also asserted that he was denied effective assistance of counsel and that
his trial counsel was deficient in the following respects: (1) failing to object to
hearsay testimony by Childs that Hornbacher told her that Cook had told him that he
had killed Stahlecker; (2) failing to object to the testimony of Hoffmeyer which
Cook asserted was evidence of a prior bad act; (3) eliciting testimony from
Hornbacher regarding Cook’s prior incidents of violence toward women; (4) failing
to request a limiting instruction regarding the proper use of prior bad acts evidence
involving Hoffmeyer and Carmen; (5) failing to object to O’Callaghan’s testimony
regarding a determination of probable cause when no proper foundation had been
established for such expert testimony; (6) failing to request a continuance in order
to pursue fiber evidence which might have connected Hornbacher to the crime; and
(7) failing to object to portions of the presentence investigation report which Cook
asserted contained unsupported conclusions of the probation officer. (Filing No. 15-
1 at CM/ECF p. 15; Filing No. 15-7.)

      In a published opinion dated August 1, 2003, the Nebraska Supreme Court
affirmed Cook’s convictions and sentences. (Filing No. 15-1.) The Nebraska
Supreme Court concluded that “each of Cook’s assignments of error is either without
merit or not susceptible to review on direct appeal.” (Filing No. 15-1 at CM/ECF p.
28.) With respect to Cook’s conversation with Hornbacher, the court held that,
                                         23
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 24 of 70 - Page ID # 5300



because Cook made no offer of proof, it could not find that Cook’s testimony would
have met an exception to the hearsay rule, and thus concluded the trial court did not
err in sustaining the State’s hearsay objection. (Filing No. 15-1 at CM/ECF pp. 16-
18.) The court determined that Cook waived the right to assert prejudicial error
regarding Hoffmeyer’s testimony on appeal because he did not object to the
testimony at trial (filing no. 15-1 at CM/ECF p. 20), and that any error in admitting
the potential testimony regarding Carmen was harmless because it was cumulative
of other testimony offered by Cook in his own direct examination (filing no. 15-1 at
CM/ECF pp. 20-21). The court concluded that the trial court did not err in denying
Cook’s motion for a directed verdict on the felony murder charge because the
evidence was sufficient to submit the charge to the jury (filing no. 15-1 at CM/ECF
pp. 18-20), in disallowing evidence of the contents of Jeanette Cook’s letter because
Cook demonstrated no exception to the hearsay rule which would allow admission
of the letter (filing no. 15-1 at CM/ECF pp. 21-22), and in failing to order a review
of the presentence investigation report where Cook did not request the opportunity
to review the report and the trial court did not deny such a request (filing no. 15-1 at
CM/ECF pp. 22-23). The court rejected Cook’s argument that his sentence for use
of a weapon to commit a felony was excessive. (Filing No. 15-1 at CM/ECF pp. 23-
24.)

       The Nebraska Supreme Court did not address Cook’s ineffective assistance of
trial counsel claims because they were not raised or ruled upon at the trial court level
and the record was insufficient to adequately review them. (Filing No. 15-1 at
CM/ECF pp. 26-27.) Finally, the Nebraska Supreme Court found no merit in Cook’s
argument that the trial court erred in overruling his motions for mistrial and for new
trial based on the “‘many and varied’ evidentiary errors in this case combined with
the deficient performance of defense counsel.” (Filing No. 15-1 at CM/ECF p. 27.)
The Nebraska Supreme Court explained that, because it found no merit in Cook’s
other assignments of error and because the record on appeal did not allow the court
to determine whether Cook received ineffective assistance of counsel, Cook failed


                                          24
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 25 of 70 - Page ID # 5301



to establish that his trial was inherently defective. (Filing No. 15-1 at CM/ECF pp.
27-28.)

      The Nebraska Supreme Court overruled Cook’s motion for rehearing and
issued its mandate on September 26, 2003. (Filing No. 15-4 at CM/ECF p. 3; Filing
No. 15-10.)

C. Postconviction Action

       On July 2, 2004, Cook filed a verified motion for postconviction relief. (Filing
No. 16-1 at CM/ECF pp. 10-115.) The state district court appointed new counsel
(Mary Gryva) to represent Cook in the postconviction matter. (Filing No. 16-2 at
CM/ECF p. 152.) At Gryva’s request, the state district court appointed Michael
Maloney as co-counsel in the postconviction proceeding. (Filing No. 16-1 at
CM/ECF p. 121.) On April 11, 2005, Cook filed a pro se amended verified motion
for postconviction relief. (Filing No. 16-1 at CM/ECF pp. 122-263.) In July 2005,
the state district court granted Gryva and Maloney leave to withdraw as counsel.
(Filing No. 16-2 at CM/ECF pp. 6, 8.) On August 23, 2005, the state district court
appointed the Douglas County Public Defender’s Office to represent Cook. (Filing
No. 16-2 at CM/ECF p. 9.) On September 4, 2009, Cook filed a second, and final,
amended verified motion for postconviction relief. (Filing No. 16-2 at CM/ECF pp.
13-84.) The majority of the second amended postconviction motion was drafted by
Cook, despite Cook having been appointed counsel.5 (Filing No. 15-42.) This is the
operative motion for the state district court orders and Cook’s subsequent
postconviction appeals.




      5
        Cook’s counsel explained to the court that because Cook edited the motion
prepared by counsel, counsel did not sign it. (Filing No. 15-42.)

                                          25
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 26 of 70 - Page ID # 5302



       Cook raised four of the same ineffective assistance of trial counsel claims as
he did on direct appeal,6 along with 31 new claims for postconviction relief. (Filing
No. 16-2 at CM/ECF pp. 13-84.) On June 27, 2012, the state district court entered
an order addressing all of Cook’s claims. (Filing No. 16-2 at CM/ECF pp. 128-51.)
The court granted a hearing on Cook’s four claims of ineffective assistance of trial
counsel that were raised on direct appeal, along with three new claims. (Filing No.
16-2 at CM/ECF pp. 134-39, 142.) The court rejected the remaining claims on the
grounds that they either clearly had no merit or did not allege facts with sufficient
specificity regarding prejudice. (Filing No. 16-2 at CM/ECF pp. 139-51.) Two of the
rejected claims involved allegations that Kofoed fabricated evidence, and the
remaining claims alleged that Cook received ineffective assistance of counsel due to
his appellate counsel’s failure to make certain arguments on appeal.

     On July 6, 2012, Cook filed an approximately 150-page pro se motion to alter
or amend the state district court’s order. (Filing No. 16-2 at CM/ECF pp. 158-311.)
On February 27, 2013, the state district court overruled Cook’s motion to alter or
amend.7 (Filing No. 15-27 at CM/ECF p. 6.) On that same day, the state district court




      6
         Specifically, Cook alleged the following four ineffective assistance of trial
counsel claims in his second amended postconviction motion: (1) failing to object to
hearsay testimony by Childs that Hornbacher told her that Cook had told him that he
had killed Stahlecker; (2) failing to object to the testimony of Hoffmeyer which
Cook asserts was evidence of a prior bad act; (3) eliciting testimony from
Hornbacher regarding Cook’s prior incidents of violence toward women; and (4)
failing to request a limiting instruction regarding the proper use of prior bad acts
evidence involving Hoffmeyer and Carmen. (Filing No. 16-2 at CM/ECF pp. 13-
20.)
      7
          The order was delayed because Cook filed an appeal to the Nebraska
Supreme Court while his motion to alter or amend was still pending in the state
district court. The state district court had to wait for the mandate dismissing Cook’s
appeal for lack of jurisdiction (due to the pending motion to alter or amend) to rule
                                            26
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 27 of 70 - Page ID # 5303



found that, due to a conflict of interest, the Douglas County Public Defender’s Office
could no longer represent Cook, and it appointed the Nebraska Commission on
Public Advocacy to represent Cook. (Filing No. 15-27 at CM/ECF p. 7.) Later, on
October 22, 2013, Robert Kortus and his office, the Nebraska Commission on Public
Advocacy, were allowed to withdraw as Cook’s counsel and the state district court
appointed Gerald Soucie to represent Cook. (Filing No. 15-5 at CM/ECF p. 3.)
Soucie represented Cook throughout the remainder of his postconviction
proceedings in the Nebraska state courts.

        Cook filed an interlocutory appeal in the Nebraska Supreme Court from the
state district court’s rejection of twenty-eight of his thirty-five claims for
postconviction relief. (Filing No. 15-5; Filing No. 15-11; Filing No. 15-12.) Cook
filed a motion for leave to file a pro se supplemental brief in addition to his counsel’s
brief. (Filing No. 15-13.) The Nebraska Supreme Court overruled his motion without
prejudice. (Filing No. 15-5 at CM/ECF p. 1.) Cook, through Soucie, then filed a brief
assigning that the state district court erred when it denied an evidentiary hearing and
dismissed the motion for postconviction relief (1) on the ground that Kofoed or other
investigators planted evidence used at Cook’s trial, in violation of the Due Process
Clause of the Fourteenth Amendment to the United States Constitution, and (2) on
the grounds relating to the “layered” allegation of ineffectiveness of appellate
counsel for failure to raise and argue issues on direct appeal involving conflict of
interest, specific instances of ineffective assistance of trial counsel, and incorrect
jury instructions, in violation of the Fifth, Sixth, and Fourteenth Amendments to the
United States Constitution. (Filing No. 15-12 at CM/ECF p. 4; see also Filing No.
15-11 at CM/ECF p. 13.)




on the motion. (See Filing No. 15-14 at CM/ECF p. 20; Filing No. 15-27 at CM/ECF
pp. 4-5.)
                                         27
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 28 of 70 - Page ID # 5304



       The Nebraska Supreme Court affirmed the judgment of the district court in a
published opinion dated March 20, 2015. (Filing No. 15-2.) The Nebraska Supreme
Court found no merit to Cook’s claims that Kofoed or other investigators planted
evidence used at Cook’s trial. (Filing No. 15-2 at CM/ECF pp. 7-8.) With respect to
Cook’s layered ineffective assistance of counsel claims, the Nebraska Supreme
Court noted that, although Cook made several conclusory arguments in his statement
of facts regarding the sufficiency of his allegations, he provided no explanation in
the argument section of his brief for how the district court actually erred in rejecting
his layered claims or how the claims were factually sufficient. (Filing No. 15-2 at
CM/ECF p. 8.) Instead, Cook argued that the Nebraska Supreme Court should
overturn the rule that precludes review of issues which were raised on direct appeal
or were known to the defendant and could have been litigated on direct appeal.
(Filing No. 15-2 at CM/ECF p. 8.) The Nebraska Supreme Court thus declined to
consider Cook’s layered ineffective assistance of counsel claims because he failed
to argue how the state district court erred in rejecting those claims and because the
argument Cook actually advanced in his brief was not specifically assigned as an
error on appeal, nor was it raised before the state district court. (Filing No. 15-2 at
CM/ECF pp. 8-9 (citing State v. Filholm, 848 N.W.2d 571 (Neb. 2014).)

      Soucie filed a brief in support of a motion for rehearing, and, one day later,
Cook filed a pro se brief in support of a motion for rehearing. (Filing No. 15-16;
Filing No. 15-17.) The Nebraska Supreme Court struck Cook’s pro se brief and, on
November 18, 2015, overruled the motion for rehearing. (Filing No. 15-5 at
CM/ECF pp. 2, 4.)

      On November 17, 2016, the state district court conducted an evidentiary
hearing on Cook’s seven remaining ineffective assistance of counsel claims. (Filing
No. 15-28 at CM/ECF p. 13.) In an order entered May 10, 2017, the state district
court rejected all his claims on the merits and denied postconviction relief. (Filing
No. 15-28 at CM/ECF pp. 13-23.) Cook appealed the state district court’s order to
the Nebraska Supreme Court. (Filing No. 15-6.) Cook, through Soucie, filed a brief,
                                          28
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 29 of 70 - Page ID # 5305



assigning and arguing that the state district court erred in denying his postconviction
motion because his trial counsel was constitutionally ineffective for (1) failing to
make an offer of proof regarding Cook’s testimony about statements made by
Hornbacher that was excluded as hearsay and (2) bringing to the jury’s attention the
fact that Cook was required to wear an electric restraining device (“shock belt”)
during trial. (Filing No. 15-18 at CM/ECF pp. 14, 30-47.) On October 2, 2017, Cook
filed a motion for leave to file a pro se supplemental brief and two briefs in support
of his motion, addressing all seven ineffective assistance of trial counsel claims
denied after the evidentiary hearing. (Filing No. 15-6; Filing No. 15-19; Filing No.
15-20; Filing No. 15-21.) The Nebraska Supreme Court overruled Cook’s motion to
file a pro se supplemental brief. (Filing No. 15-6 at CM/ECF p. 2.)

      In a memorandum opinion entered January 17, 2018, the Nebraska Supreme
Court affirmed the judgment of the state district court. (Filing No. 15-3.) The
Nebraska Supreme Court determined that the two ineffective assistance of trial
counsel claims at issue in the appeal were procedurally barred under Nebraska law
because they were not raised on direct appeal. (Filing No. 15-3 at CM/ECF pp. 7-8.)
On April 12, 2018, the Nebraska Supreme Court denied Cook’s motion for
rehearing. (Filing No. 15-6 at CM/ECF p. 3; Filing No. 15-24; Filing No. 15-25.)
The mandate issued on April 30, 2018. (Filing No. 15-6 at CM/ECF p. 3.)

D. Habeas Petition

      Cook timely filed his habeas Petition in this court on July 13, 2018. (Filing
No. 1.) On October 22, 2018, Cook requested that the court enter a stay and abeyance
of these habeas proceedings so that he could return to state court to file a successive
postconviction action to ensure exhaustion of “any potentially unexhausted claims.”




                                          29
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 30 of 70 - Page ID # 5306



(Filing No. 8 at CM/ECF p. 2.) The court denied Cook’s request.8 (Filing No. 9.) In
response to the Petition, Respondents filed an Answer (filing no. 22), a Brief (filing
no. 23), and the relevant state court records (filing no. 15; filing no. 16). Respondents
argue that the claims are either procedurally defaulted and/or without merit. Cook
filed briefs in response to Respondents’ Answer and Brief. (Filing No. 32; Filing
No. 33.) Respondents filed a Reply Brief. This matter is now fully submitted for
disposition.

                   III. OVERVIEW OF APPLICABLE LAW

       Three strands of federal habeas law intertwine in this case. They are (1)
exhaustion and procedural default; (2) the deference that is owed to the state courts
when a federal court reviews the factual or legal conclusions set forth in an opinion
of a state court; and (3) the standard for evaluating a claim of ineffective assistance
of counsel. The court elaborates upon those concepts next so that it may apply them
later in a summary fashion as it reviews Cook’s claims.

A. Exhaustion and Procedural Default

      As set forth in 28 U.S.C. § 2254:




      8
         The court reasoned that Cook’s “claims are likely procedurally defaulted,
not merely unexhausted,” because “under Nebraska law, it is highly unlikely that
[Cook] may now return to state court in order to present these claims.” (Filing No. 9
at CM/ECF p. 2.) The court also stated that it would “not grant a stay of this matter
based solely on [Cook’s] statement that he hopes to file a subsequent postconviction
action in order to exhaust claims that may or may not be exhausted already,
particularly where it appears from his allegations that a return to state court would
be futile.” (Filing No. 9 at CM/ECF p. 2.)
                                        30
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 31 of 70 - Page ID # 5307



      (b)(1) An application for a writ of habeas corpus on behalf of a person
      in custody pursuant to the judgment of a State court shall not be granted
      unless it appears that–

      (A) the applicant has exhausted the remedies available in the courts of
      the State; or

      (B)(i) there is an absence of available State corrective process; or

      (ii) circumstances exist that render such process ineffective to protect
      the rights of the applicant.

28 U.S.C. § 2254(b)(1).

      The United States Supreme Court has explained the habeas exhaustion
requirement as follows:

      Because the exhaustion doctrine is designed to give the state courts a
      full and fair opportunity to resolve federal constitutional claims before
      those claims are presented to the federal courts . . . state prisoners must
      give the state courts one full opportunity to resolve any constitutional
      issues by invoking one complete round of the State’s established
      appellate review process.

O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999).

      A state prisoner must therefore present the substance of each federal
constitutional claim to the state courts before seeking federal habeas corpus relief.
In Nebraska, “one complete round” ordinarily means that each § 2254 claim must
have been presented to the trial court, and then in an appeal to either the Nebraska
Supreme Court directly9 or to the Nebraska Court of Appeals, and then in a petition



      9
        Where a life sentence has been imposed in a criminal case, the appeal goes
directly to the Nebraska Supreme Court. Neb. Rev. Stat. § 24-1106 (West).
                                        31
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 32 of 70 - Page ID # 5308



for further review to the Nebraska Supreme Court if the Court of Appeals rules
against the petitioner. See Akins v. Kenney, 410 F.3d 451, 454-55 (8th Cir. 2005).

      “In order to fairly present a federal claim to the state courts, the pet itioner
must have referred to a specific federal constitutional right, a particular
constitutional provision, a federal constitutional case, or a state case raising a
pertinent federal constitutional issue in a claim before the state courts.” Carney v.
Fabian, 487 F.3d 1094, 1096 (8th Cir. 2007) (internal citation and quotation
omitted). Although the language need not be identical, “[p]resenting a claim that is
merely similar to the federal habeas claim is not sufficient to satisfy the fairly
presented requirement.” Barrett v. Acevedo, 169 F.3d 1155, 1162 (8th Cir. 1999). In
contrast, “[a] claim has been fairly presented when a petitioner has properly raised
the ‘same factual grounds and legal theories’ in the state courts which he is
attempting to raise in his federal habeas petition.” Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003) (citation omitted).

       Where “no state court remedy is available for the unexhausted claim—that is,
if resort to the state courts would be futile—then the exhaustion requirement in §
2254(b) is satisfied, but the failure to exhaust ‘provides an independent and adequate
state-law ground for the conviction and sentence, and thus prevents federal habeas
corpus review of the defaulted claim, unless the petitioner can demonstrate cause
and prejudice for the default.’” Armstrong v. Iowa, 418 F.3d 924, 926 (8th Cir. 2005)
(quoting Gray v. Netherland, 518 U.S. 152, 162 (1996)).

      To be precise, a federal habeas court may not review a state prisoner’s federal
claims if those claims were defaulted in state court pursuant to an independent and
adequate state procedural rule “unless the prisoner can demonstrate cause for the
default and actual prejudice as a result of the alleged violation of federal law, or
demonstrate that failure to consider the claims will result in a fundamental
miscarriage of justice.” Coleman v. Thompson, 501 U.S. 722, 750 (1991). Also, a
credible showing of actual innocence may allow a prisoner to pursue his
                                         32
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 33 of 70 - Page ID # 5309



constitutional claims on the merits notwithstanding the existence of a procedural bar
to relief. McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). To invoke the actual
innocence exception, a petitioner “must show that in light of all the evidence, ‘it is
more likely than not that no reasonable juror would have found petitioner guilty
beyond a reasonable doubt.’” Jennings v. United States, 696 F.3d 759, 764-65 (8th
Cir. 2012) (quoting Schlup v. Delo, 513 U.S. 298, 327, (1995)). “‘[A]ctual
innocence’ means factual innocence, not mere legal insufficiency.” Id. (quoting
Bousley v. United States, 523 U.S. 614, 623 (1998)).

B. Nebraska Law Relevant to Procedural Default

       Under Nebraska law, you don’t get two bites of the postconviction apple; that
is, “[a]n appellate court will not entertain a successive motion for postconviction
relief unless the motion affirmatively shows on its face that the basis relied upon for
relief was not available at the time the movant filed the prior motion.” State v. Ortiz,
670 N.W.2d 788, 792 (Neb. 2003). Additionally, “[a] motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal.” Hall v. State, 646 N.W.2d 572, 579 (Neb. 2002). See also
State v. Thorpe, 858 N.W.2d 880, 887 (Neb. 2015) (“A motion for postconviction
relief cannot be used to secure review of issues which were or could have been
litigated on direct appeal, no matter how those issues may be phrased or rephrased.”);
Filholm, 848 N.W.2d at 576 (“When a defendant’s trial counsel is different from his
or her counsel on direct appeal, the defendant must raise on direct appeal any issue
of trial counsel’s ineffective performance which is known to the defendant or is
apparent from the record. Otherwise, the issue will be procedurally barred.”)
(emphasis added).

       Moreover, a person seeking postconviction relief must present his or her claim
to the district court or the Nebraska appellate courts will not consider the claim on
appeal. State v. Deckard, 722 N.W.2d 55, 63 (Neb. 2006) (denying postconviction
relief in a murder case and stating: “An appellate court will not consider as an
                                          33
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 34 of 70 - Page ID # 5310



assignment of error a question not presented to the district court for disposition
through a defendant’s motion for postconviction relief.”) Similarly, on appeal, the
appealing party must both assign the specific error and specifically argue that error
in the brief. Otherwise the claim is defaulted under Nebraska law. State v. Henry,
875 N.W.2d 374, 407 (Neb. 2016) (stating an alleged error must be both specifically
assigned and specifically argued in the brief of the party asserting the error to be
considered by an appellate court).

      Note also that Nebraska has a statute of limitations for bringing postconviction
actions that is similar to federal law. It reads:

      (4) A one-year period of limitation shall apply to the filing of a verified
      motion for postconviction relief. The one-year limitation period shall
      run from the later of:

             (a) The date the judgment of conviction became final by
             the conclusion of a direct appeal or the expiration of the
             time for filing a direct appeal;

             (b) The date on which the factual predicate of the
             constitutional claim or claims alleged could have been
             discovered through the exercise of due diligence;

             (c) The date on which an impediment created by state
             action, in violation of the Constitution of the United States
             or the Constitution of Nebraska or any law of this state, is
             removed, if the prisoner was prevented from filing a
             verified motion by such state action;

             (d) The date on which a constitutional claim asserted was
             initially recognized by the Supreme Court of the United
             States or the Nebraska Supreme Court, if the newly
             recognized right has been made applicable retroactively to
             cases on postconviction collateral review; or

             (e) August 27, 2011.
                                          34
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 35 of 70 - Page ID # 5311



Neb. Rev. Stat. § 29-3001(4) (West).

C. Deferential Standard Under 28 U.S.C. § 2254(d)

       When a state court has adjudicated a habeas petitioner’s claim on the merits,
there is a very limited and extremely deferential standard of review both as to the
law and the facts. See 28 U.S.C. § 2254(d). Section 2254(d)(1) states that a federal
court may grant a writ of habeas corpus if the state court’s decision “was contrary
to, or involved an unreasonable application of, clearly established Federal law, as
determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). As
explained by the Supreme Court in Williams v. Taylor, 529 U.S. 362 (2000), a state
court acts contrary to clearly established federal law if it applies a legal rule that
contradicts the Supreme Court’s prior holdings or if it reaches a different result from
one of that Court’s cases despite confronting indistinguishable facts. Id. at 405-06.
Further, “it is not enough for [the court] to conclude that, in [its] independent
judgment, [it] would have applied federal law differently from the state court; the
state court’s application must have been objectively unreasonable.” Rousan v.
Roper, 436 F.3d 951, 956 (8th Cir. 2006).

       With regard to the deference owed to factual findings of a state court’s
decision, section 2254(d)(2) states that a federal court may grant a writ of habeas
corpus if a state court proceeding “resulted in a decision that was based on an
unreasonable determination of the facts in light of the evidence presented in the State
court proceeding.” 28 U.S.C. § 2254(d)(2). Additionally, a federal court must
presume that a factual determination made by the state court is correct, unless the
petitioner “rebut[s] the presumption of correctness by clear and convincing
evidence.” 28 U.S.C. § 2254(e)(1).

      As the Supreme Court noted, “[i]f this standard is difficult to meet, that is
because it was meant to be.” Harrington v. Richter, 562 U.S. 86, 102 (2011). The
deference due state court decisions “preserves authority to issue the writ in cases
                                          35
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 36 of 70 - Page ID # 5312



where there is no possibility fairminded jurists could disagree that the state court’s
decision conflicts with [Supreme Court] precedents.” Id.

       However, this high degree of deference only applies where a claim has been
adjudicated on the merits by the state court. See Brown v. Luebbers, 371 F.3d 458,
460 (8th Cir. 2004) (“[A]s the language of the statute makes clear, there is a
condition precedent that must be satisfied before we can apply the deferential
AEDPA [Antiterrorism and Effective Death Penalty Act] standard to [the
petitioner’s] claim. The claim must have been ‘adjudicated on the merits’ in state
court.”).

      The Eighth Circuit clarified what it means for a claim to be adjudicated on the
merits, finding that:

      AEDPA’s requirement that a petitioner’s claim be adjudicated on the
      merits by a state court is not an entitlement to a well-articulated or even
      a correct decision by a state court. Accordingly, the postconviction trial
      court’s discussion of counsel’s performance—combined with its
      express determination that the ineffective-assistance claim as a whole
      lacked merit—plainly suffices as an adjudication on the merits under
      AEDPA.

Worthington v. Roper, 631 F.3d 487, 496-97 (8th Cir. 2011) (internal quotation
marks and citations omitted).

       The court also determined that a federal court reviewing a habeas claim under
AEDPA must “look through” the state court opinions and “apply AEDPA review to
the ‘last reasoned decision’ of the state courts.” Id. at 497. A district court should do
“so regardless of whether the affirmance was reasoned as to some issues or was a
summary denial of all claims.” Id.




                                           36
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 37 of 70 - Page ID # 5313



D. The Especially Deferential Strickland Standard

      When a petitioner asserts an ineffective assistance of counsel claim, the two-
pronged standard of Strickland v. Washington, 466 U.S. 668 (1984), must be applied.
The standard is very hard for offenders to satisfy.

       Strickland requires that the petitioner demonstrate both that his counsel’s
performance was deficient, and that such deficient performance prejudiced the
petitioner’s defense. Id. at 687. The first prong of the Strickland test requires that the
petitioner demonstrate that his attorney failed to provide reasonably effective
assistance. Id. at 687-88. In conducting such a review, the courts “indulge a strong
presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance.” Id. at 689.

       The second prong requires the petitioner to demonstrate “a reasonable
probability that, but for counsel’s unprofessional errors, the result of the proceeding
would have been different.” Id. at 694. Further, as set forth in Strickland, counsel’s
“strategic choices made after thorough investigation of law and facts relevant to
plausible options are virtually unchallengeable” in a later habeas corpus action. Id.
at 690.

       Additionally, the Supreme Court has emphasized that the deference due the
state courts applies with special vigor to decisions involving ineffective assistance
of counsel claims. Knowles v. Mirzayance, 556 U.S. 111 (2009). In Knowles, the
Justices stressed that under the Strickland standard, the state courts have a great deal
of “latitude” and “leeway,” which presents a “substantially higher threshold” for a
federal habeas petitioner to overcome. As stated in Knowles:

      The question is not whether a federal court believes the state court’s
      determination under the Strickland standard was incorrect but whether
      that determination was unreasonable—a substantially higher threshold.
      And, because the Strickland standard is a general standard, a state court
                                       37
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 38 of 70 - Page ID # 5314



      has even more latitude to reasonably determine that a defendant has not
      satisfied that standard.

Id. at 123 (internal quotation marks and citations omitted).

       Strickland applies equally to appellate counsel, and appellate counsel is
entitled to the “benefit of the doubt.” Woods v. Etherton, 136 S. Ct. 1149, 1153
(2016) (a “fairminded jurist” could have concluded that repetition of anonymous tip
in state-court cocaine-possession trial did not establish that the uncontested facts it
conveyed were submitted for their truth, in violation of the Confrontation Clause, or
that petitioner was prejudiced by its admission into evidence, precluding federal
habeas relief under AEDPA; Petitioner could not establish that Petitioner’s appellate
counsel was ineffective, as appellate counsel was entitled to the “benefit of the
doubt”). To demonstrate prejudice on account of appellate counsel’s failure to raise
a claim on appeal, a petitioner must show a “reasonable probability that an appeal of
[the] issue would have been successful and that the result of the appeal would
thereby have been different.” Pryor v. Norris, 103 F.3d 710, 714 (8th Cir. 1997).
The petitioner must show more than that the alleged error had some conceivable
effect on the outcome of the proceeding. Id. at 713. “‘Virtually every act or omission
of counsel would meet that test, and not every error that conceivably could have
influenced the outcome undermines the reliability of the result of the proceeding.’”
Id. (quoting Strickland, 466 U.S. at 693).

                                IV. DISCUSSION

A. Claim One

     In Claim One, Cook asserts multiple instances of ineffective assistance of trial
counsel.

      Cook’s trial counsel was different from his counsel on direct appeal, and
therefore he was required to raise on direct appeal any issue of trial counsel’s
                                      38
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 39 of 70 - Page ID # 5315



ineffective performance which was known to him or was apparent from the record.
See Filholm, 848 N.W.2d at 576. Cook raised seven ineffective assistance of trial
counsel claims on direct appeal. (See Filing No. 15-1 at CM/ECF p. 15; Filing No.
15-7 at CM/ECF pp. 62-68.) Claim One, Subparts (2)-(4), (11), 10 and (22)11 of the
Petition include five of the seven claims that were raised on direct appeal. 12 The
Nebraska Supreme Court concluded that the record was insufficient to review them.
(Filing No. 15-1 at CM/ECF pp. 26-27.) The claims in the remaining subparts of



      10
          In Claim One, Subpart (11), Cook argues that trial counsel was ineffective
for utilizing and failing to object or move for mistrial as to untried, uncharged “prior
bad acts” evidence. (Filing No. 1 at CM/ECF pp. 47-49). On direct appeal, Cook
claimed that trial counsel was ineffective for failing to object to Hoffmeyer’s
testimony and for eliciting testimony from Hornbacher about Cook’s prior instances
of violence toward women. Therefore, these are the only ineffective assistance of
trial counsel claims regarding prior bad act evidence that are not procedurally
defaulted for failing to raise on direct appeal. See Filholm, 848 N.W.2d at 576. See
also Abdullah v. Groose, 75 F.3d 408, 412-13 (8th Cir. 1996).
      11
          In Claim One, Subpart (22), Cook asserts that trial counsel was ineffective
for failing to request proper jury instructions. (Filing No. 1 at CM/ECF pp. 71-74).
On direct appeal, Cook argued that trial counsel was ineffective for failing to request
a limiting instruction regarding the proper use of prior bad acts evidence involving
Hoffmeyer and Carmen. (Filing No. 15-1 at CM/ECF p. 15.) Therefore, this is the
only ineffective assistance of trial counsel claim regarding jury instructions that is
not procedurally defaulted for failing to raise on direct appeal.
      12
         The five claims raised on direct appeal included allegations that trial counsel
was ineffective for (1) failing to object to the testimony of Hoffmeyer which Cook
asserted was evidence of a prior bad act; (2) eliciting testimony from Hornbacher
regarding Cook’s prior incidents of violence toward women; (3) failing to request a
limiting instruction regarding the proper use of prior bad acts evidence involving
Hoffmeyer and Carmen; (4) failing to object to O’Callaghan’s testimony regarding
a determination of probable cause when no proper foundation had been established
for such expert testimony; and (5) failing to request a continuance in order to pursue
fiber evidence which might have connected Hornbacher to the crime. (Filing No. 15-
1 at CM/ECF p. 15; Filing No. 15-7 at CM/ECF pp. 62-68.)
                                          39
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 40 of 70 - Page ID # 5316



Claim One were not raised on direct appeal. Because these claims would have been
known to Cook or would have been apparent from the record (and because Cook’s
trial counsel was different from his counsel on direct appeal), Cook was required to
raise them on direct appeal. Thus, Claim One, Subparts (1), (5)-(10), (12)-(21), are
procedurally defaulted because Cook failed to raise them on direct appeal. See
Filholm, 848 N.W.2d at 576. See also Abdullah v. Groose, 75 F.3d 408, 412-13 (8th
Cir. 1996).

      Alternatively, Claim One, Subparts (14) and (15), are procedurally barred
from review by the adequate and independent state law ground doctrine. Although
Cook failed to raise these claims on direct appeal, he did raise them in his second
amended postconviction motion, and the state district court granted an evidentiary
hearing on the claims. (Filing No. 16-2 at CM/ECF pp. 138-39, 42.) After the
evidentiary hearing, the state district court denied the claims. (Filing No. 15-28 at
CM/ECF pp. 17-21, 22-23.) In his final postconviction appeal, Cook assigned these
claims as error and argued them in his brief to the Nebraska Supreme Court. (Filing
No. 15-18.) The Nebraska Supreme Court determined that both claims were
procedurally barred under Nebraska law because they were not raised on direct
appeal. (Filing No. 15-3 at CM/ECF pp. 7-8.) In light of the Nebraska Supreme
Court’s “plain statement” that it was rejecting these claims on an independent and
adequate state procedural ground, the court is barred from reviewing these issues in
this habeas proceeding. See Clay v. Norris, 485 F.3d 1037, 1039 (8th Cir. 2007);
Shaddy v. Clarke, 890 F.2d 1016, 1018 (8th Cir. 1989).

       The court also finds that there are alternative grounds for the procedural
default of Claim One, Subparts (1), (5)-(10), (12), (13), and (16)-(21). With respect
to Subpart (20), although Cook failed to raise this claim on direct appeal, he did raise
it in his second amended postconviction motion, and the state district court granted
an evidentiary hearing on the claim. (Filing No. 16-2 at CM/ECF p. 139.) After the
evidentiary hearing, the state district court denied the claim. (Filing No. 15-28 at
CM/ECF pp. 21-22.) Cook did not assign as error, argue and brief this claim in the
                                          40
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 41 of 70 - Page ID # 5317



Nebraska Supreme Court in the final postconviction appeal. Therefore, the claim
would be procedurally barred because it was not raised in the final postconviction
appeal. To the extent Subparts (1), (5)-(10), (12), (13), (16)-(19), and (21), were
raised in the second postconviction motion and denied without an evidentiary
hearing, Cook did not assign and argue any ineffective assistance of trial counsel
claims in the interlocutory postconviction appeal before the Nebraska Supreme
Court. Thus, these claims would be procedurally defaulted.

       With respect to the claims included in Subparts (2)-(4), (11), and (22), which
Cook raised on direct appeal but the Nebraska Supreme Court declined to review
because of insufficiency of the record, Cook was required to reassert these claims in
his second amended postconviction motion to preserve them for federal habeas
review. See Sims v. Houston, 562 F. Supp. 2d 1066, 1072 n.4 (D. Neb. 2008) (“If the
record is not sufficient to decide the claim on direct appeal, the defendant must
litigate the claim that his trial counsel was ineffective in a separate state post-
conviction action so that a proper record can be made.”); State v. Bennett, 591
N.W.2d 779, 782-83 (Neb. 1999) (“Although an appellate court will not address an
ineffective assistance of counsel claim on direct appeal when the matter necessitates
an evidentiary hearing, an appellate court’s refusal to do so does not bar a later
motion for postconviction relief.”) (internal citation omitted)).

      In his second amended postconviction motion, Cook reasserted the claims
included in Claim One, Subparts (11) and (22). Specifically, Cook argued that trial
counsel was ineffective for: (1) failing to object to Hoffmeyer’s testimony as
inadmissible evidence of a prior bad act and for eliciting Hornbacher’s testimony
about Cook’s violence against other women; and (2) failing to request a limiting
instruction regarding the proper use of prior bad acts evidence involving Carmen.




                                         41
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 42 of 70 - Page ID # 5318



(Filing No. 16-2 at CM/ECF pp. 15-20.)13 After an evidentiary hearing on these
claims, the state district court concluded that they were without merit. (Filing No.
15-28 at CM/ECF pp. 13-23.) Cook did not specifically assign and argue these errors
in his final postconviction appeal before the Nebraska Supreme Court. (See Filing
No. 15-18; Filing No. 15-3.) Thus, these claims are procedurally defaulted. Although
it is unclear whether Cook raised the issues in Subparts (2)-(4) as distinct claims in
the second postconviction motion, it is clear he never properly presented them to the
Nebraska Supreme Court on postconviction appeal. Therefore, these claims are now
procedurally defaulted.

B. Claim Two

      In Claim Two, Cook asserts multiple grounds of ineffective assistance of
appellate counsel.

      1. Subpart (1)

       In Claim Two, Subpart (1), Cook alleges that appellate counsel was
ineffective for failing to raise on direct appeal that Kofoed planted evidence used at
Cook’s trial and Cook’s concerns that Kofoed lied on the stand. (Filing No. 1 at
CM/ECF p. 25.) With respect to that part of the claim regarding Kofoed planting
evidence used at Cook’s trial, appellate counsel could not have been ineffective for
failing to raise this issue on direct appeal, because the evidence that Kofoed had



      13
         Cook did not allege trial counsel’s failure to request a limiting instruction
regarding Hoffmeyer’s testimony. (See Filing No. 16-2 at CM/ECF pp. 15-16) As
such, that portion of Claim One, Subpart (22), is procedurally defaulted because
Cook failed to raise it in his second amended postconviction motion. Alternatively,
the claim is procedurally barred because, even assuming this claim was raised in
some fashion in the second postconviction motion, it was never properly presented
to the Nebraska Supreme Court on postconviction appeal.
                                         42
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 43 of 70 - Page ID # 5319



planted evidence in other investigations was not known until after Cook’s trial and
direct appeal. See State v. Edwards, 919 N.W.2d 530 (Neb. 2018) (investigation into
Kofoed for falsifying reports and fabricating evidence began in 2008); Livers v.
Schenck, 700 F.3d 340 (8th Cir. 2012) (the FBI informed the Sheriff of Douglas
County, Nebraska in 2008 that it was investigating allegations that Kofoed was
tampering with evidence). Indeed, Cook acknowledges in his habeas Petition that
this information had not yet been discovered at the time of the direct appeal. (Filing
No. 1 at CM/ECF p. 25.) Presumably, that is why, in the interlocutory postconviction
appeal, the Nebraska Supreme Court addressed the merits of Cook’s claim regarding
Kofoed’s alleged fabrication of evidence instead of finding that the claim was
procedurally barred because it was not raised on direct appeal.14 (Filing No. 15-2 at
CM/ECF pp. 7-8.) Accordingly, Cook’s claim that appellate counsel was ineffective
for failing to raise the issue of Kofoed planting evidence is without merit.

      Cook did not raise that portion of Subpart (1) regarding Cook’s “concerns that
Kofoed lied on the stand” in his second amended postconviction motion, and he
never properly presented this issue to the Nebraska Supreme Court on
postconviction appeal. Therefore, this portion of Subpart (1) is procedurally
defaulted.

      2. Subparts (3), (7), and Portions of (10)

     In his second amended postconviction motion, Cook did not raise Subpart (3),
Subpart (7),15 or the portions of Subpart (10) regarding trial counsel’s failure to



      14
         Cook raised this claim in Claim Four, Subpart (1), which the court will
address below.
      15
          In Claim Two, Subpart (7), Cook alleges that appellate counsel was
ineffective for failing to raise on direct appeal all instances of improper use of
untried, uncharged “prior bad acts” evidence. (Filing No. 1 at CM/ECF pp. 47-49.)
                                         43
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 44 of 70 - Page ID # 5320



object or move for a mistrial when Retelsdorf elicited testimony from Jeanette Cook
that was contrary to the evidence and when the prosecution misstated the ballistic
evidence. Moreover, Cook never properly presented these claims to the Nebraska
Supreme Court on postconviction appeal. Therefore, these claims are procedurally
defaulted.

      3. Subpart (5)

      In Claim Two, Subpart (5), Cook alleges that appellate counsel was
ineffective for failing to argue on direct appeal that the prosecution’s use of Cook’s
invocation of his rights to remain silent and to counsel after his arrest and to testify
on his own behalf violated the Fifth, Sixth, and Fourteenth Amendments. (Filing No.
1 at CM/ECF p. 43.)

       In his second amended postconviction motion, Cook raised the underlying
issue in the context of ineffective assistance of trial counsel, not ineffective
assistance of appellate counsel. (See Filing No. 16-2 at CM/ECF pp. 29-30, 140.)
Specifically, he asserted that trial counsel was ineffective for failing to move for a
mistrial based on the prosecution’s use of Cook’s invocation of his right to remain
silent. (See Filing No. 16-2 at CM/ECF p. 140.) Ineffective assistance of appellate
counsel claims are based on different facts and law than ineffective assistance of trial
counsel claims. Therefore, Cook has not “fairly presented” Claim Two, Subpart (5),
to the Nebraska state courts, and the claim is now procedurally defaulted.
Furthermore, even assuming Subpart (5) was raised in the second postconviction and
rejected by the state district court, it was never properly presented to the Nebraska
Supreme Court in the interlocutory postconviction appeal.



Cook acknowledges that appellate counsel did raise on direct appeal that the trial
court erred in admitting the prior bad act evidence involving Hoffmeyer and Carmen.
(Filing No. 1 at CM/ECF p. 49.)

                                          44
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 45 of 70 - Page ID # 5321



      4. Subpart (11)

      In Claim Two, Subpart (11), Cook asserts that appellate counsel was
ineffective for failing to argue on direct appeal that trial counsel was ineffective for
having Cook reveal and explain to the jury the shock belt restraint system he wore
during trial. (Filing No. 1 at CM/ECF p. 64.)

        In his second amended postconviction motion, Cook raised this claim, along
with the claim that trial counsel was ineffective for having Cook show the jury his
shock belt during his direct examination of Cook (see Claim One, Subpart (15)), and
the state district court granted an evidentiary hearing “to determine whether this was
trial strategy.” (Filing No. 16-2 at CM/ECF p. 142.) After the evidentiary hearing,
the state district court denied the claim, finding that trial counsel’s performance was
not deficient and that counsel’s trial strategy did not prejudice Cook. (Filing No. 15-
28 at CM/ECF pp. 22-23.) Cook did not raise any ineffective assistance of appellate
counsel claim related to the shock belt in the final postconviction appeal before the
Nebraska Supreme Court. (See Filing No. 15-3; Filing No. 15-18.) Therefore, Claim
Two, Subpart (11), is procedurally defaulted.

      5. Subpart (12)

       In Claim Two, Subpart (12), Cook argues that appellate counsel was
ineffective for failing to raise on direct appeal trial counsel’s failure to request, and
the trial court’s failure to give, proper jury instructions. (Filing No. 1 at CM/ECF p.
71.) According to Cook, those jury instructions include an accomplice instruction,
limiting instructions involving the “prior bad act” evidence,16 possession of a



      16
        In his Petition, Cook acknowledges that appellate counsel did raise on direct
appeal that trial counsel was ineffective for failing to request a limiting instruction
regarding the proper use of prior bad acts evidence involving Hoffmeyer and
Carmen. (Filing No. 1 at CM/ECF p. 49.)
                                         45
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 46 of 70 - Page ID # 5322



weapon instruction, and mental state/sexual assault/unanimous verdict instructions.
(Filing No. 1 at CM/ECF pp. 71-74.)

       In his second amended postconviction motion, Cook argued that appellate
counsel rendered ineffective assistance for failing to raise on direct appeal trial
counsel’s failure to request, and the trial court’s failure to give, an accomplice
instruction, a unanimous verdict instruction, and possession of a weapon instruction.
(Filing No. 16-2 at CM/ECF pp. 26-27, 75, 77.) The state district court denied an
evidentiary hearing on these claims. (Filing No. 16-2 at CM/ECF pp. 140, 147, 148-
49.) Cook failed to properly assign and argue these claims in the interlocutory
postconviction appeal before the Nebraska Supreme Court in violation of an
independent and adequate state procedural rule consistently applied. Therefore, they
are procedurally defaulted. Cook’s ineffective assistance of appellate counsel claims
regarding any additional jury instructions are procedurally defaulted because they
were not raised in the second amended postconviction motion or properly presented
to the Nebraska Supreme Court on postconviction appeal.

      6. Remaining Subparts of Claim Two

      The state district court denied an evidentiary hearing on the remaining
subparts of Claim Two. (Filing no. 16-2 at CM/ECF pp. 128-50). These subparts are
procedurally defaulted because Cook failed to properly assign and argue these
claims in the interlocutory postconviction appeal before the Nebraska Supreme
Court in violation of an independent and adequate state procedural rule consistently
applied.




                                         46
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 47 of 70 - Page ID # 5323



C. Claim Three

       In Claim Three, Cook contends that he was denied the constitutional right to
a fair trial, due process, and effective assistance of counsel because (1) the
prosecution and trial counsel spoke to the media about the DNA evidence in Cook’s
case; (2) trial counsel failed to correct the prosecution’s inaccurate statements to the
media about the DNA evidence; and (3) appellate counsel failed to raise on direct
appeal the ineffectiveness of trial counsel and prosecutorial misconduct based on
their statements to the media. (Filing No. 1 at CM/ECF pp. 50-51.)

      Claim Three, Subparts (1) and (2), could have been raised on direct appeal but
were not, and therefore, they are procedurally defaulted. Claim Three, Subpart (3),
is procedurally defaulted because Cook did not raise this claim in his second
amended postconviction motion before the state district court or in his briefs on
postconviction appeal to the Nebraska Supreme Court.

D. Claim Four

       In Claim Four, Cook argues that he was denied his right to due process
because (1) Kofoed and other law enforcement engaged in improper collection,
handling, storage, and fabrication of evidence used at Cook’s trial (filing no. 1 at
CM/ECF pp. 25-33); (2) law enforcement and prosecution committed misconduct
by failing to adequately investigate Hornbacher and seek a search warrant as to
Hornbacher (filing no. 1 at CM/ECF p. 36); and (3) law enforcement violated Cook’s
right to remain silent and to consult with an attorney, contrary to Doyle v. Ohio, 426
U.S. 610 (1976) (filing no. 1 at CM/ECF p. 43).

      Subparts (2) and (3) could have been raised on direct appeal but were not, and
therefore, they are procedurally defaulted. Subpart (1) was presented in one
complete round in Nebraska’s state courts. In rejecting the claim in the interlocutory
postconviction appeal, the Nebraska Supreme Court wrote:
                                          47
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 48 of 70 - Page ID # 5324



      Fabricated Evidence Claims.

      Cook seeks an evidentiary hearing to prove that Kofoed fabricated
      DNA evidence found in Cook’s truck. If Kofoed did indeed fabricate
      evidence, that would constitute a violation of Cook’s right to due
      process. A due process violation occurs when a law enforcement officer
      who participated in the investigation or preparation of the prosecution’s
      case fabricates evidence or gives false testimony against the defendant
      at trial on an issue material to guilt or innocence.

      In his motion for postconviction relief, Cook makes allegations that
      Kofoed or unnamed Nebraska State Patrol investigators either cross-
      contaminated evidence from the crime scene into the truck or actually
      planted evidence in the truck. Cook alleges that blood traces, later
      determined to match Stahlecker’s DNA, and a fiber from Stahlecker’s
      underwear were somehow placed in Cook’s truck by the investigators.
      He also alleges in his motion, without any factual support, that Kofoed
      purchased a pair of shoes to create a bloody footprint in the truck that
      matched a footprint found at the scene of the crime.

      An evidentiary hearing is not required when a motion for
      postconviction relief alleges only conclusions of fact or law. We agree
      with the district court that the claim of fabricated evidence is “only an
      allegation involving a conclusion without any supporting facts.” As the
      district court also noted, all of the evidence found inside Cook’s truck
      is easily explainable by Cook’s own version of the events. Cook
      admitted that Stahlecker was inside his truck shortly before her death
      and that he had sexual intercourse with Stahlecker. This would explain
      the fiber from Stahlecker’s underwear that was found in the truck. Cook
      also testified that he checked Stahlecker’s pulse after she was shot and
      that he was forced to help move Stahlecker’s body across the road and
      dump it over the bridge. This places Cook near the body and would
      explain the bloody footprint found on the outside of the truck, along
      with the traces of blood in the truck’s interior.

      In State v. Edwards, a case involving a Kofoed investigation, we stated
      that the allegations “would be too conclusory if [the defendant] had
      simply alleged in a vacuum that a law enforcement officer fabricated
      evidence to be used against him at trial without any factual allegations
                                        48
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 49 of 70 - Page ID # 5325



      upon which to base such a claim.” But we determined in that case that
      the defendant’s claims warranted an evidentiary hearing when the
      allegations made by the defendant were similar to Kofoed’s unlawful
      conduct in two prior investigations:

             [The defendant] alleged that as in the 2006 investigation
             of the . . . murders, Kofoed found blood in an obscure part
             of [the defendant’s] car after other [crime scene]
             investigators had examined the car and failed to find this
             evidence. The facts alleged in [the defendant’s] petition
             also appear similar to the 2003 investigation in that
             Kofoed allegedly submitted swabs of evidence for DNA
             testing instead of submitting the evidence itself. And the
             allegations suggest that Kofoed may have held physical
             evidence for several days before having another
             investigator test it, a pattern that is similar to his conduct
             during the 2006 investigation in which he fabricated
             evidence.

      In this case, Kofoed and his team discovered all of the evidence during
      the initial search of the truck. The blood was found on the floormat of
      Cook’s truck and also on the inside and outside door panels of the
      driver’s-side door, all areas of the truck which could not be classified
      as “obscure.” Additionally, Kofoed had no involvement with the
      investigation after he and his team completed the initial search of the
      vehicle. Simply alleging Kofoed’s involvement in the investigation and
      his history of fabricating evidence is not sufficient on its own to support
      a claim for postconviction relief. Without more, there is no basis to
      conclude, based on the record in this case, that Kofoed or any other
      investigator placed this evidence in Cook’s truck, through either cross-
      contamination or fabrication. The district court did not err in dismissing
      these claims. Cook’s assignment of error is without merit.

(Filing No. 15-2 at CM/ECF pp. 7-8 (footnotes omitted).)

      It is well established that “a conviction obtained through use of false evidence,
known to be such by representatives of the State,” violates the defendant’s right to
due process under the Fourteenth Amendment. Napue v. Illinois, 360 U.S. 264, 269
                                          49
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 50 of 70 - Page ID # 5326



(1959). See also Livers, 700 F.3d at 351 (manufacturing false evidence may shock
the conscience and can violate the Fourteenth Amendment’s due process clause);
Winslow v. Smith, 696 F.3d 716, 735 (8th Cir. 2012) (the use of false evidence to
obtain a conviction violates due process).

       Applying AEDPA’s extremely stringent standard to Claim Four, Subpart (1),
the court concludes that the Nebraska Supreme Court’s decision was not contrary to,
or an unreasonable application of, clearly established federal law, as determined by
the Supreme Court of the United States. 28 U.S.C. § 2254(d)(1). The court also finds
that the Nebraska Supreme Court’s decision was not based on an unreasonable
determination of the facts in light of the evidence presented in the state court
proceeding. As the Nebraska Supreme Court determined, Cook’s own testimony
explains the fiber and blood evidence. Specifically, Cook admitted that Stahlecker
was inside his truck shortly before her death and that he had sexual intercourse with
Stahlecker, which would explain the fiber from Stahlecker’s underwear that was
found in the truck. Cook also testified that he checked Stahlecker’s pulse after she
was shot and that he was forced to help move Stahlecker’s body across the road and
dump it over the bridge. This established that Cook was near the body and would
explain the bloody footprint found on the truck’s exterior and the traces of blood
found in the truck’s interior. The Nebraska Supreme Court also noted the distinctions
between Kofoed’s conduct in Cook’s case and Kofoed’s unlawful conduct in prior
investigations. Cook has failed to rebut the factual determinations made by the
Nebraska Supreme Court by clear and convincing evidence. Giving the deference
that is due the Nebraska Supreme Court, the court concludes there is no basis to grant
habeas relief on Claim Four, Subpart (1).




                                         50
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 51 of 70 - Page ID # 5327



E. Claim Five

      In Claim Five, Cook argues that he was denied his rights against unreasonable
search and seizure and to due process because law enforcement failed to obtain valid
Iowa search or arrest warrants before arresting him in Iowa and transporting him and
his vehicle to Omaha, Nebraska without proper extradition or waiver of the same.
(Filing No. 1 at CM/ECF p. 34.)

       The Supreme Court has held that Fourth Amendment claims are not
cognizable in a federal habeas action unless the petitioner did not receive a full and
fair opportunity to litigate the Fourth Amendment claim in the state courts. Stone v.
Powell, 428 U.S. 465, 494 (1976); see also Willett v. Lockhart, 37 F.3d 1265, 1273
(8th Cir. 1994). Because the record shows that the Nebraska courts provided Cook
with a full and fair hearing on the matter (filing no. 15-26 at CM/ECF pp. 22-23, 47-
49, 75-76; filing no. 15-29 at CM/ECF pp. 46-94, 229-244),17 and there is absolutely
no evidence to establish or reason to believe that there was an unconscionable
breakdown in the state-court mechanism for considering Cook’s Fourth Amendment
claim, this part of Claim Five is not cognizable. Alternatively, his Fourth
Amendment claim is procedurally defaulted because he could have raised it on direct
appeal but did not. Likewise, Cook’s due process claim is procedurally defaulted
because he could have raised it on direct appeal but did not.




      17
          Cook litigated the validity of his arrest and the search of his truck in the
state district court during a hearing on his motion to suppress and motion to quash.
(Filing No. 15-26 at CM/ECF pp. 22-23, 47-49, 75-76; Filing No. 15-29 at CM/ECF
pp. 46-94, 229-244). Although Cook did not raise this claim on direct appeal, he had
the opportunity to do so, which satisfies the requirements of Stone v. Powell, 428
U.S. 465, 494 (1976).
                                          51
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 52 of 70 - Page ID # 5328



F. Claim Six

      In Claim Six, Cook alleges multiple instances in which he was denied his
constitutional rights to a fair trial and due process. Cook did not raise any of these
claims in his direct appeal. As such, Cook’s grounds for relief in Claim Six are
procedurally barred in federal court.

G. Claim Seven

     Claim Seven consists of multiple ineffective assistance of trial and appellate
counsel claims related to trial court error.

      1. Subpart (1)

       In Subpart (1), Cook argues that he was denied effective assistance of counsel
because trial and appellate counsel did not object, move for a mistrial, nor appeal the
trial court’s abuse of its judicial discretion by acting improperly and as a third
prosecutor on multiple occasions. (Filing No. 1 at CM/ECF pp. 75-76.)

       The ineffective assistance of trial counsel claim is procedurally defaulted
because Cook did not raise the claim on direct appeal. Alternatively, the claim is
procedurally defaulted because, although Cook raised it in his second amended
postconviction motion and the district court denied it without an evidentiary hearing
(filing no. 16-2 at CM/ECF p. 150), Cook failed to assign and argue it in the
interlocutory postconviction appeal before the Nebraska Supreme Court.

      The ineffective assistance of appellate counsel claim is procedurally defaulted
because Cook did not raise it in his second amended postconviction motion.
Moreover, even assuming the claim was asserted in the second amended
postconviction motion and denied without an evidentiary hearing, Cook failed to
properly assign and argue this claim in his brief in the interlocutory postconviction
                                          52
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 53 of 70 - Page ID # 5329



appeal before the Nebraska Supreme Court. Because the claim was not properly
presented under state law in violation of an independent and adequate state
procedural rule consistently applied, it is procedurally defaulted.

      2. Subpart (2)

       In Claim Seven, Subpart (2), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by refusing to
allow Cook’s testimony about his conversation with Hornbacher concerning
Stahlecker’s murder. (Filing No. 1 at CM/ECF pp. 60, 75.)

       Appellate counsel did raise this trial court error on direct appeal. The
Nebraska Supreme Court rejected the claim, stating that “[b]ecause Cook made no
offer of proof,” it could not “find that his testimony would have met an exception to
the hearsay rule.” (Filing No. 15-1 at CM/ECF p. 16.) As such, Cook’s appellate
counsel claim is an inaccurate statement about what occurred on direct appeal, and
thus is without merit.

       In his second amended postconviction motion, Cook argued that trial counsel
was ineffective for failing to make an offer of proof after the trial court refused to
allow testimony from Cook about an alleged conversation he had with Hornbacher
the day following the murder. (Filing No. 16-2 at CM/ECF pp. 20-23.) The state
district court granted an evidentiary hearing on the issue. (Filing No. 16-2 at
CM/ECF pp. 138-39.) After the evidentiary hearing, the state district court denied
the claim. (Filing No. 15-28 at CM/ECF pp. 17-21.) Cook appealed the issue to the
Nebraska Supreme Court in the final postconviction appeal, and the Nebraska
Supreme Court concluded that the claim was procedurally barred under Nebraska
law because it was not raised on direct appeal. (Filing No. 15-3 at CM/ECF pp. 7-
8.) Because the Nebraska Supreme Court plainly stated that it would not consider
Cook’s ineffective assistance of trial counsel claim based on an independent and
                                         53
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 54 of 70 - Page ID # 5330



adequate state law ground, the court is prohibited from reviewing the issue in this
habeas proceeding. See Clay, 485 F.3d at 1039.

      3. Subpart (3)

       In Claim Seven, Subpart (3), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by failing to hold
hearings on the conflict of interest involving Cook’s trial counsel. (Filing No. 1 at
CM/ECF p. 75.)

       The ineffective assistance of trial counsel claim is procedurally defaulted
because Cook did not raise it on direct appeal. Alternatively, the claim is
procedurally defaulted because, to the extent the claim was raised in the second
amended postconviction motion and rejected without an evidentiary hearing (filing
no. 16-2 at CM/ECF pp. 32-37), Cook did not assign and argue this claim in the
interlocutory postconviction appeal before the Nebraska Supreme Court.

       To the extent that Cook raised the ineffective assistance of appellate counsel
claim in his second amended postconviction motion and that it was denied without
an evidentiary hearing (see filing no. 16-2 at CM/ECF pp. 32-37, 141-41), Cook
failed to properly assign and argue this claim in his brief in the interlocutory
postconviction appeal before the Nebraska Supreme Court. Because the claim was
not properly presented under state law in violation of an independent and adequate
state procedural rule consistently applied, it is procedurally defaulted.

      4. Subpart (4)

       In Claim Seven, Subpart (4), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by “crafting the
                                           54
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 55 of 70 - Page ID # 5331



testimony of a prosecution witness—a Douglas County Sheriff whom had
discovered the truck driven by the victim” the night she died. (Filing No. 1 at
CM/ECF p. 75.)

      Cook did not raise this ineffective assistance of trial counsel claim on direct
appeal, and therefore the claim is procedurally defaulted. The ineffective assistance
of appellate counsel claim is also procedurally defaulted because it was not raised in
the second amended postconviction motion in the district court, and, alternatively,
even if it were raised in the district court, it was never presented to the Nebraska
Supreme Court on postconviction appeal.

      Notwithstanding the procedural default of both claims, the court finds that
Cook’s allegation regarding the trial court “crafting” the deputy’s testimony to be
inaccurate. The record reflects that, before the deputy was called to testify, the trial
court granted the prosecutor’s oral motion in limine to exclude testimony about
certain items found in Stahlecker’s purse. (Filing No. 15-32 at CM/ECF pp. 101-
105.) When Cook’s trial counsel asked the deputy during cross-examination to “give
an idea of some of the personal items” found in Stahlecker’s purse, the prosecutor
objected based on the motion in limine order, and the trial court sustained the
objection and instructed the deputy that he could not testify about certain items he
found in Stahlecker’s purse. (Filing No. 15-32 at CM/ECF p. 143.) Cook’s
ineffective assistance of counsel claims are based on a mischaracterization of the
record and are without merit.

      5. Subpart (5)

       In Claim Seven, Subpart (5), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by overruling
defense counsel’s request for a continuance for production of Hornbacher’s clothing


                                          55
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 56 of 70 - Page ID # 5332



and shoes, to have forensics examinations completed on the items, and to have the
items brought into evidence. (Filing No. 1 at CM/ECF pp. 31, 75.)

       As Respondents point out, trial counsel did not request a continuance for
production of Hornbacher’s clothing and shoes. (Filing No. 23 at CM/ECF p. 29.)
Rather, trial counsel requested that the trial court authorize the State to locate
Hornbacher’s clothes from the night of Stahlecker’s murder for Michael Auten, a
chemist from the Nebraska State Patrol Crime Lab, to compare them to the trace
evidence from Cook’s truck. (Filing No. 15-34 at CM/ECF pp. 72-73.) The trial
court denied the request. (Filing No. 15-34 at CM/ECF p. 73.) In light of the trial
court record, Respondents construe Cook’s allegation to be that the trial court abused
its discretion by denying trial counsel’s request for authorization. (Filing No. 23 at
CM/ECF p. 29.) The court agrees with this interpretation of Cook’s habeas claim.

        On direct appeal, Cook raised the claim that trial counsel was ineffective for
failing to request a continuance in order to pursue fiber evidence which might have
connected Hornbacher to the crime. (Filing No. 15-1 at CM/ECF p. 15.) This claim
is different than the claim asserted here—that trial counsel was ineffective for failing
to object or move for a mistrial after the trial court denied his request for
authorization. Because the ineffective assistance of trial counsel claim asserted in
Subpart (5) was not raised on direct appeal, it is procedurally defaulted.
Alternatively, the claim is procedurally defaulted because, even assuming it is the
same claim that was asserted on direct appeal and again in the second amended
postconviction motion and denied without an evidentiary hearing (see filing no. 16-
2 at CM/ECF pp. 68, 145), Cook failed to assign and argue this claim in his brief in
the interlocutory postconviction appeal before the Nebraska Supreme Court.

      To the extent Cook alleged in his second amended postconviction motion that
appellate counsel was ineffective for failing to raise on direct appeal that the trial
court abused its discretion in denying his request for authorization (see filing no. 16-
2 at CM/ECF p. 68), the claim is procedurally barred because he failed to assign and
                                          56
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 57 of 70 - Page ID # 5333



argue it in the interlocutory postconviction appeal before the Nebraska Supreme
Court.

      6. Subpart (6)

       In Claim Seven, Subpart (6), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by allowing the
jury to hear “prior bad act” evidence. (Filing No. 1 at CM/ECF pp. 75-76.)

       The ineffective assistance of trial counsel claim is procedurally defaulted
because, depending on the specific prior bad act evidence, Cook either did not raise
it on direct appeal (see filing no. 15-1) or did not specifically assign and argue it in
his final postconviction appeal before the Nebraska Supreme Court (see filing no.
15-18).18

       Cook’s ineffective assistance of appellate counsel claim related to the prior
bad act evidence19 is also procedurally defaulted because he did not raise the claim
in the second amended postconviction motion. Moreover, even assuming the claim
was raised in the second amended postconviction motion and denied without an
evidentiary hearing, it was not properly assigned as error and argued and briefed in
the interlocutory postconviction appeal before the Nebraska Supreme Court.
Therefore, the claim is procedurally defaulted because it was not properly presented
under state law in violation of an independent and adequate state procedural rule
consistently applied.




      18
           See also Claim One, Subpart (11), supra.
      19
           See footnote 15, supra.
                                          57
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 58 of 70 - Page ID # 5334



      7. Subpart (7)

       In Claim Seven, Subpart (7), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by failing to hold
the Rape Shield Law hearing in camera and refusing defense counsel’s request for a
continuance. (Filing No. 1 at CM/ECF pp. 44-45, 76.)

      Cook did not raise the ineffective assistance of trial counsel claim on direct
appeal. Therefore, the claim is procedurally defaulted. Alternatively, the claim is
procedurally defaulted because, to the extent it was raised in the second amended
postconviction motion and rejected without an evidentiary hearing (see filing no. 16-
2 at CM/ECF pp. 78-79, 149), it was not properly assigned as error and argued and
briefed in the interlocutory postconviction appeal before the Nebraska Supreme
Court.

       Cook raised a layered ineffective assistance of counsel claim on this issue in
his second amended postconviction motion,20 but he did not allege ineffective
assistance of appellate counsel regarding trial court error on this issue. (Filing No.
16-2 at CM/ECF pp. 78-79.) Therefore, this claim is procedurally defaulted.
Alternatively, this claim is procedurally defaulted because, even assuming the same
ineffective assistance of appellate counsel claim was raised in the second amended
postconviction motion and denied without an evidentiary hearing, it was not properly




      20
         The court is prohibited from reviewing any layered ineffective assistance of
counsel claim regarding the Rape Shield hearing because the Nebraska Supreme
Court refused to consider any of Cook’s layered ineffective assistance of counsel
claims in the interlocutory postconviction appeal based on an adequate and
independent state law ground (filing no. 15-2 at CM/ECF p. 8). See Clay, 485 F.3d
at 1039.
                                         58
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 59 of 70 - Page ID # 5335



assigned as error and argued and briefed in the interlocutory postconviction appeal
before the Nebraska Supreme Court.

      8. Subpart (8)

       In Claim Seven, Subpart (8), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by failing to grant
a directed verdict on the issue of sexual assault. (Filing No. 1 at CM/ECF pp. 75-
76.)

       Cook’s claims seem to ignore or mischaracterize what occurred during the
trial and appellate proceedings. During trial, at the end of the State’s case, Cook’s
counsel moved the court for dismissal of “the action against the defendant on the
first degree sexual assault,” which was not a separate charge but, instead, the
underlying felony for the first degree murder charge under the alternative felony
murder theory. (Filing No. 15-35 at CM/ECF pp. 142-43.) The trial court overruled
the motion. (Filing No. 15-35 at CM/ECF p. 143.) At the end of all the evidence,
Cook renewed his motion and the trial court again overruled it. (Filing No. 15-36 at
CM/ECF p. 83.) On direct appeal, appellate counsel argued that the trial court erred
when it denied trial counsel’s motion for a directed verdict. (Filing No. 15-1 at
CM/ECF pp. 18-20.) The Nebraska Supreme Court rejected the claim on the merits.
As trial and appellate counsel did in fact raise the issue that Cook claims they did
not, Cook’s ineffective assistance of counsel claims are without merit. Furthermore,
because Cook was not separately charged with first degree sexual assault , trial
counsel was not ineffective for failing to move for a directed verdict on a non-
existent charge, and appellate counsel was not ineffective for failing to raise this
meritless issue on direct appeal.

      In his Petition, Cook did not assert an independent constitutional claim based
on the trial court’s denial of his motion for a directed verdict. Nonetheless, in his
                                           59
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 60 of 70 - Page ID # 5336



response to Respondents’ Answer, Cook appears to be challenging the Nebraska
state courts’ rulings on this issue. (See Filing No. 32 at CM/ECF pp. 45-46.) Out of
an abundance of caution, the court will address whether the Nebraska Supreme
Court’s decision was contrary to, or involved an unreasonable application of, clearly
established federal law, or involved an unreasonable determination of the facts in
light of the evidence.

      In its opinion on direct appeal, the Nebraska Supreme Court wrote:

      For his second assignment of error, Cook asserts that the district court
      erred in denying his motion for a directed verdict on a portion of the
      State’s charges against him. In particular, Cook argues that the evidence
      with respect to sexual assault as a predicate for felony murder was not
      sufficient to establish that sexual penetration was without consent. We
      conclude that the evidence was sufficient to submit the charges to the
      jury and that therefore, the district court did not err in overruling Cook’s
      motion for directed verdict.

      Cook argues that the district court should have directed a verdict on the
      felony murder theory of first degree murder because the State failed to
      put on evidence that Cook’s sexual intercourse with Stahlecker was
      without consent. The State argues that there was sufficient evidence to
      support submitting an instruction on felony murder based on sexual
      assault to the jury and notes evidence that Cook had numerous scrapes
      on his arms and hands and that in addition to the gunshot wounds,
      Stahlecker had numerous injuries, some defensive, on her hands, arms,
      legs, and toes. The State also notes that Cook gave differing stories as
      to how he received his wounds. He told Jeanette that he sustained the
      injuries in a fight but told her to tell others that he sustained the injuries
      in a fall from his mountain bike. Further, Cook testified at trial that he
      sustained the injuries when he tripped over a median on Highway 275
      while fleeing from Hornbacher. The State argues that the wounds to
      both Cook and Stahlecker and Cook’s attempts to cover up the cause of
      his injuries could lead a jury to infer that there was a struggle between
      Cook and Stahlecker and a sexual assault.


                                           60
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 61 of 70 - Page ID # 5337



      In a criminal case, a court can direct a verdict only when there is a
      complete failure of evidence to establish an essential element of the
      crime charged or the evidence is so doubtful in character, lacking
      probative value, that a finding of guilt based on such evidence cannot
      be sustained. State v. Segura, 265 Neb. 903, 660 N.W.2d 512 (2003). If
      there is any evidence which will sustain a finding for the party against
      whom a motion for directed verdict is made, the case may not be
      decided as a matter of law, and a verdict may not be directed. Id.

      We conclude that the evidence in the present case was sufficient to
      prevent a directed verdict on the felony murder charge. The evidence
      noted by the State with respect to the element that sexual penetration
      be without consent was sufficient to support a jury finding that sexual
      intercourse was without consent and was instead a product of sexual
      assault, thus precluding a directed verdict. The jury could reasonably
      infer that the injuries indicated that the sexual intercourse between
      Cook and Stahlecker was without Stahlecker’s consent. There was not
      a complete failure of evidence to establish the underlying felony of
      sexual assault as an element of felony murder, and the jury could
      reasonably have found Cook guilty of first degree murder under a
      felony murder theory. The district court therefore did not err in rejecting
      Cook’s motion for directed verdict, and we reject Cook’s second
      assignment of error.

(Filing No. 15-1 at CM/ECF pp. 18-20.)

      In this case there was more than sufficient evidence to deny a motion for a
directed verdict and submit the question to the jury. As the United States Supreme
Court stated in Jackson v. Virginia, 443 U.S. 307, 319 (1979), the governing
standard for this claim is “whether after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the essential
elements of the crime beyond a reasonable doubt.” That standard was met by the
Nebraska Supreme Court in this case. Its decision was not contrary to, and did not
involve an unreasonable application of, clearly established federal law, as
determined by the Supreme Court of the United States; nor was its decision based


                                          61
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 62 of 70 - Page ID # 5338



on an unreasonable determination of the facts in light of the evidence presented in
the state court proceeding. See 28 U.S.C. § 2254(d).

      9. Subpart (9)

       In Claim Seven, Subpart (9), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by suppressing
the testimony of Deputy Sellers and multiple pieces of evidence due to its
misinterpretation of the Rape Shield Law. (Filing No. 1 at CM/ECF pp. 45-46, 76.)

      Cook did not raise the ineffective assistance of trial counsel claim on direct
appeal, and therefore this claim is procedurally defaulted.

       Cook did raise the ineffective assistance of appellate counsel claim in his
second amended postconviction motion (filing no. 16-2 at CM/ECF pp. 27-28), and
the state district court denied the claim without an evidentiary hearing ((filing no.
16-2 at CM/ECF p. 140). Cook failed to properly assign and argue this claim in the
interlocutory postconviction appeal before the Nebraska Supreme Court. Therefore,
this claim is procedurally defaulted because it was not properly presented under state
law in violation of an independent and adequate state procedural rule consistently
applied.

      10. Subpart (10)

       In Claim Seven, Subpart (10), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by failing to
properly instruct the jury. (Filing No. 1 at CM/ECF pp. 71, 75.)



                                         62
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 63 of 70 - Page ID # 5339



       As previously set forth in Claim One, Subpart (22), the ineffective assistance
of trial counsel claim is procedurally defaulted because, depending on the specific
jury instruction, Cook either did not raise it on direct appeal (see filing no. 15-1), in
his second amended postconviction motion, or in his final postconviction appeal
before the Nebraska Supreme Court (see filing no. 15-18).

       As previously set forth in Claim Two, Subpart (12), the ineffective assistance
of appellate counsel claim is procedurally defaulted because, depending on the
specific jury instruction, Cook either did not raise the claim in his second amended
postconviction motion or did not properly assign and argue the claim in the
interlocutory postconviction appeal before the Nebraska Supreme Court in violation
of an independent and adequate state procedural rule consistently applied

       11. Subpart (11)

       In Claim Seven, Subpart (11), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by partially
excluding a letter from Jeanette Cook to Cook. (Filing No. 1 at CM/ECF p. 75.)

       Trial counsel attempted to introduce the contents of Jeanette’s letter into
evidence at trial, but the trial court sustained the State’s objection to the letter on the
grounds of hearsay and irrelevance. (Filing No. 15-33 at CM/ECF pp. 174-76, 185;
Filing No. 15-41 at CM/ECF p. 101.) On direct appeal, appellate counsel argued that
the trial court erred in excluding the letter, but the Nebraska Supreme Court rejected
the claim on the merits. (Filing No. 15-1 at CM/ECF pp. 21-22.) Cook’s ineffective
assistance of counsel claims seem to ignore or mischaracterize what occurred during
the trial and appellate proceedings. Because trial and appellate counsel did in fact
raise the issue that Cook claims they did not, Cook’s ineffective assistance of counsel
claims are without merit.


                                            63
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 64 of 70 - Page ID # 5340



       In his Petition, Cook did not assert an independent constitutional claim based
on the trial court’s exclusion of Jeanette Cook’s letter. Nonetheless, in his response
to Respondents’ Answer, Cook argues that he “was entitled to explore this evidence
under his right to due process and right to present a defense [under] the 5th, 6th and
14th Amendments of the U.S. Constitution.” (See Filing No. 32 at CM/ECF pp. 49-
50.) Cook did not raise at trial or on direct appeal any independent federal
constitutional claim with respect to Jeanette Cook’s letter.21 Rather, Cook raised the
issue under state law hearsay and relevancy grounds. The Nebraska Supreme Court
resolved the claim as follows:

      As his fourth assignment of error, Cook asserts that the district court
      erred in disallowing evidence of the contents of the letter written to
      Cook by Jeanette. We conclude that Cook has demonstrated no
      exception to the hearsay rule which would allow admission of the letter.

      Cook argues it was error to refuse to admit the letter into evidence
      because the letter was relevant to assess Jeanette’s credibility and it
      gave evidence of Cook’s relationship and history with Hornbacher
      which would explain Cook’s actions in covering up for Hornbacher
      after Hornbacher allegedly killed Stahlecker. Cook argues that the letter
      was not hearsay because it was not offered to prove the truth of the
      matters asserted but to prove that the statements were made.

      We agree with the State’s argument that the letter was hearsay and that
      Cook has demonstrated no exception to the hearsay rule that would
      allow its introduction into evidence. “Hearsay” is defined in § 27-
      801(3) as “a statement, other than one made by the declarant while
      testifying at the trial or hearing, offered in evidence to prove the truth
      of the matter asserted,” and Neb. Rev. Stat. § 27-802 (Reissue 1995)
      provides that hearsay is not admissible except as provided by other
      rules. Although Cook argues the letter was not hearsay, the only


      21
          Such federal claim is arguably procedurally defaulted because it was not
“fairly presented” to the Nebraska state courts. See Wemark v. Iowa, 322 F.3d 1018,
1021 (8th Cir. 2003).
                                         64
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 65 of 70 - Page ID # 5341



      apparent purpose for admitting the letter as evidence was to prove the
      truth of the matters asserted regarding the nature and history of Cook’s
      friendship with Hornbacher. There was no apparent purpose in proving
      the mere fact that Jeanette was the author of the letter, particularly
      considering that the letter was never given to Cook and therefore could
      not have affected his actions. Further, the letter does not appear relevant
      to assessing Jeanette’s credibility because Cook has demonstrated no
      inconsistency between statements she made in the letter and statements
      she made at trial. We therefore conclude the district court did not err in
      sustaining the State’s objection to the letter, and we reject Cook’s fourth
      assignment of error.

(Filing No. 15-1 at CM/ECF pp. 21-22.)

       The Nebraska Supreme Court’s resolution of Cook’s claim was not based on
an unreasonable determination of the facts in light of the evidence or an unreasonable
application of clearly established federal law. 28 U.S.C. § 2254(d)(1) and (2). See
Ellis v. Norris, 232 F.3d 619, 622 (8th Cir. 2000) (federal habeas court must defer
to state court’s interpretation of state law), cert. denied, 532 U.S. 935 (2001);
Richardson v. Bowersox, 188 F.3d 973, 979-81 (8th Cir. 1999) (state court’s
“holding on a matter of state evidentiary law is not grounds for federal habeas relief
unless it was so unfair as to constitute a denial of due process”), cert. denied, 529
U.S. 1113 (2000). Accordingly, Cook is entitled to no relief based on the claims he
presented to the Nebraska Supreme Court.

      12. Subpart (12)

       In Claim Seven, Subpart (12), Cook argues that he was denied effective
assistance of counsel because trial and appellate counsel did not object, move for a
mistrial, nor appeal the trial court’s abuse of its judicial discretion by refusing to
allow up to five defense witnesses to give relevant testimony to the jury that directly
contradicted Hornbacher’s testimony. (Filing No. 1 at CM/ECF pp. 75-76.)


                                          65
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 66 of 70 - Page ID # 5342



       Cook did not raise the ineffective assistance of trial counsel claim on direct
appeal, and therefore this claim is procedurally defaulted. Alternatively, the claim is
procedurally defaulted because, to the extent Cook raised it in his second amended
postconviction motion and it was denied without an evidentiary hearing (filing no.
16-2 at CM/ECF pp. 56-60, 145), he failed to properly assign and argue it in the
interlocutory postconviction appeal before the Nebraska Supreme Court.

       Cook raised the ineffective assistance of appellate counsel claim in his second
amended postconviction motion. (Filing No. 16-2 at CM/ECF pp. 56-60.) However,
Cook failed to properly assign and argue this claim in the interlocutory
postconviction appeal before the Nebraska Supreme Court. Therefore, this claim is
procedurally defaulted because it was not properly presented under state law in
violation of an independent and adequate state procedural rule consistently applied.

H. Motion to Alter or Amend

       Cook asserts that his claims are not procedurally defaulted because most of
the claims were raised in his motion to alter or amend the June 27, 2012 state district
court order denying an evidentiary hearing on most of his postconviction claims.
(See generally Filing No. 32; Filing No. 33.) The state district court overruled
Cook’s motion to alter or amend. (Filing No. 15-27 at CM/ECF p. 6.) Thus, Cook’s
motion to alter or amend does not save the procedural default of any of Cook’s
habeas claims.

I. Pro Se Supplemental Briefs in Postconviction Appeals

      Cook argues that his claims are not procedurally defaulted because they were
raised in his pro se supplemental briefs in the postconviction appeals. (See, e.g.,
Filing No. 1 at CM/ECF pp. 22, 24.)



                                          66
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 67 of 70 - Page ID # 5343



       In the interlocutory postconviction appeal, Cook never properly filed a pro se
supplemental brief. Rather, Cook filed a motion for leave to file a pro se
supplemental brief (filing no. 15-13), and the Nebraska Supreme Court overruled his
motion without prejudice (filing no. 15-5 at CM/ECF p. 1). Despite an opportunity
to do so, Cook never filed a pro se supplemental brief or filed another request to file
such brief before the Nebraska Supreme Court issued its opinion in the interlocutory
postconviction appeal. Instead, Cook attached a copy of his pro se supplemental brief
to his pro se brief in support of a motion for rehearing of the Nebraska Supreme
Court’s decision. (Filing No. 15-17.) The court struck Cook’s pro se brief and
overruled the motion for rehearing. (Filing No. 15-5 at CM/ECF pp. 2, 4.) In the
final postconviction appeal, the Nebraska Supreme Court overruled Cook’s motion
for leave to file a pro se supplemental brief. (Filing No. 15-6 at CM/ECF p. 2.)

       Thus, the record demonstrates that the claims in Cook’s pro se supplemental
briefs were never properly presented to, or considered by, the Nebraska Supreme
Court in the postconviction appeals. Accordingly, Cook cannot rely on his pro se
supplemental briefs to overcome the procedural default of any habeas claims.

J. Cause and Prejudice

      1. Ineffective Assistance of Appellate Counsel

      To the extent Cook argues that the procedural default should be excused
because counsel was deficient in failing to raise the constitutional claims on direct
appeal, “[a] claim of ineffective assistance of counsel must be presented to the state
court as an independent claim before it may be used to establish cause for procedural
default or denominated as a ground for habeas relief.” Leggins v. Lockhart, 822 F.2d
764, 768 n.5 (8th Cir. 1987). An ineffective assistance of counsel claim asserted as
cause for another procedurally defaulted federal claim can itself be procedurally
defaulted, and, unless the state prisoner can satisfy the cause and prejudice standard
for the procedurally defaulted ineffective assistance of counsel claim, that claim

                                          67
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 68 of 70 - Page ID # 5344



cannot serve as cause for another procedurally defaulted claim. Edwards v.
Carpenter, 529 U.S. 446, 451-53 (2000).

       As discussed above, Cook did not properly present any ineffective assistance
of appellate counsel claims to the Nebraska Supreme Court in either postconviction
appeal. Therefore, Cook cannot establish cause for the procedural default of any of
his claims based on ineffective assistance of appellate counsel.

      2. Ineffective Assistance of Postconviction Counsel

       Cook argues that the ineffectiveness of his postconviction counsel excuses
any procedural defaults pursuant to Martinez v. Ryan, 566 U.S. 1 (2012). (See, e.g.,
Filing No. 1 at CM/ECF pp. 20-23; Filing No. 32 at 4-6, 10, 18, 20-29, 33, 38-41,
44, 47-48, 51, 53; Filing No. 33 at CM/ECF p. 2; see also Filing No. 10 at CM/ECF
p. 9.)

       Martinez’s narrow exception to the procedural default doctrine does not save
any of Cook’s defaulted claims. In Martinez, the Supreme Court held that
“[i]nadequate assistance of counsel [or the absence of counsel] at initial-review
collateral proceedings may establish cause for a prisoner’s procedural default of a
claim of ineffective assistance at trial.” 566 U.S. at 9. However, the Martinez
exception applies only to defaulted claims of ineffective assistance of trial counsel,
not to any other kind of trial error or to ineffective assistance of direct-appeal
counsel. Davila v. Davis, 137 S. Ct. 2058, 2065 (2017) (emphasizing that Martinez
“provides no support for extending its narrow exception to new categories of
procedurally defaulted claims”); Dansby v. Hobbs, 766 F.3d 809, 832-34 (8th Cir.
2014). Furthermore, the Supreme Court’s Martinez decision regarding ineffective
assistance of postconviction counsel and the fact that under limited circumstances
the ineffectiveness of postconviction counsel may provide cause for a default does
not apply here because Nebraska’s collateral review process was not the first
opportunity Cook had to raise the ineffective assistance of trial counsel claims as

                                         68
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 69 of 70 - Page ID # 5345



Cook had separate counsel on the direct appeal. See Dansby, 766 F.3d at 834; Pigee
v. Frakes, No. 4:17CV3157, 2018 WL 2120326, at *6 & n.3 (D. Neb. May 8, 2018).

K. Fundamental Miscarriage of Justice

      Finally, Cook has failed to excuse his defaulted claims by showing that there
would be a fundamental miscarriage of justice if the court does not consider the
claims.

       To establish a fundamental miscarriage of justice, a petitioner must “show,
based on new evidence, that a constitutional violation has probably resulted in the
conviction of one who is actually innocent.” Brownlow v. Groose, 66 F.3d 997, 999
(8th Cir. 1995) (quoting Schlup, 513 U.S. at 327). To obtain review of an otherwise
procedurally barred claim based on actual innocence, a petitioner must satisfy a two-
part test: (1) the “allegations of constitutional error must be supported with new
reliable evidence not available at trial”; and (2) “it is more likely than not that no
reasonable juror would have convicted him in light of the new evidence.” Nash v.
Russell, 807 F.3d 892, 899 (8th Cir. 2015) (citing Schlup, 513 U.S. at 327-28);
accord Amrine v. Bowersox, 238 F.3d 1023, 1029 (8th Cir. 2001). Actual innocence
means factual innocence, not legal innocence or legal insufficiency. Narcisse v.
Dahm, 9 F.3d 38, 40 (8th Cir. 1993). The Eighth Circuit has determined that the
actual innocence “standard is strict; [and] a party generally cannot demonstrate
actual innocence where there is sufficient evidence to support a conviction.”
Wadlington v. United States, 428 F.3d 779, 783 (8th Cir. 2005).

       Cook has presented no new, reliable evidence of actual innocence in this case.
He provides no “exculpatory scientific evidence, trustworthy eyewitness accounts,
or critical physical evidence,” Schlup, 513 U.S. at 324, to demonstrate his claim’s
credibility. Moreover, there is no indication that any of the evidence he has presented
is new information that “was not available at trial and could not have been
discovered earlier through the exercise of due diligence.” Amrine, 238 F.3d at 1028.
                                          69
8:18-cv-00332-RGK-PRSE Doc # 42 Filed: 05/18/20 Page 70 of 70 - Page ID # 5346



Indeed, Cook does nothing more than rehash the evidence and arguments presented
at trial. The court has carefully examined the record; the evidence was sufficient to
convict Cook beyond a reasonable doubt. Thus, the court finds Cook has not satisfied
the requisite elements to excuse his procedurally defaulted claims through any
“gateway” claim of actual innocence.

                  V. CERTIFICATE OF APPEALABILITY

       A petitioner cannot appeal an adverse ruling on his petition for writ of habeas
corpus under § 2254 unless he is granted a certificate of appealability. 28 U.S.C. §
2253(c)(1); 28 U.S.C. § 2253(c)(2); Fed. R. App. P. 22(b)(1). The standards for
certificates (1) where the district court reaches the merits or (2) where the district
court rules on procedural grounds are set forth in Slack v. McDaniel, 529 U.S. 473,
484-85 (2000). The court has applied the appropriate standard and determined that
Cook is not entitled to a certificate of appealability.

      IT IS THERFORE ORDERED that:

      1. The Petition for Writ of Habeas Corpus (filing no. 1) is denied and
dismissed with prejudice. No certificate of appealability has been or will be issued.

      2. Petitioner’s pending motion for discovery (filing no. 41) is denied as moot.

      3. Judgment will be issued by separate document.

      Dated this 18th day of May, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge

                                          70
